Case 2:19-cv-02188-DSF-MRW Document 166 Filed 10/25/19 Page 1 of 71 Page ID #:3441



    1 KATHY BAZOIAN PHELPS (155564)
    2 kphelps@diamondmccarthy.com
      DIAMOND MCCARTHY LLP
    3 1999 Avenue of the Stars, Suite 1100
    4 Los Angeles, California 90067-4402
      Telephone: (310) 651-2997
    5
    6 CHRISTOPHER D. SULLIVAN (148083)
      csullivan@diamondmccarthy.com
    7 LESLEY ANNE HAWES (117101)
    8 lhawes@diamondmccarthy.com
      DIAMOND MCCARTHY LLP
    9 150 California Street, Suite 2200
   10 San Francisco, CA 94111
      Phone: (415) 692-5200
   11
   12 Counsel for Bradley D. Sharp,
      Permanent Receiver
   13
                            UNITED STATES DISTRICT COURT
   14
                          CENTRAL DISTRICT OF CALIFORNIA
   15
                          WESTERN DIVISION – LOS ANGELES
   16
      SECURITIES AND EXCHANGE              Case No. 2:19−cv−02188−DSF−MRW
   17
      COMMISSION,
   18                                      [CORRECTED] THIRD STATUS
                      Plaintiff,           REPORT OF PERMANENT
   19
                                           RECEIVER BRADLEY D. SHARP
   20                 v.                   [June 25, 2019 through October 18,
                                           2019] WITH EXHIBITS
   21
      DIRECT LENDING INVESTMENTS           [No Hearing Set]
   22 LLC,
   23
                     Defendant.
   24
   25
   26       Bradley D. Sharp, the Court-appointed permanent receiver (the “Receiver”) for

   27 the estate of Direct Lending Investments, LLC (“DLI”), Direct Lending Income
   28 Fund, L.P., Direct Lending Income Feeder Fund, Ltd., DLI Capital, Inc., DLI
                                           1
                                                      [CORRECTED] THIRD STATUS REPORT
Case 2:19-cv-02188-DSF-MRW Document 166 Filed 10/25/19 Page 2 of 71 Page ID #:3442



    1 Lending Agent, LLC, DLI Assets Bravo, LLC and their successors, subsidiaries and
    2 affiliated entities (collectively, the “Receivership Entities”) pursuant to the
    3 Preliminary Injunction Order and Order Appointing Permanent Receiver issued April
    4 1, 2019 (“Receiver Order”), Doc. No. 10, hereby submits his Second Status Report
    5 covering the period from June 25, 2019 through October 11, 2019.
    6         I.    Update on Operational Issues
    7               A.     Vacating and Sublease of DLI Premises: The Court previously
    8 confirmed certain additional authority and powers of the Receiver in its order granting
    9 the Receiver’s Motion for Instructions re Scope of Receivership (Doc. No. 57)
   10 (“Additional Receiver Authority Order”).          Under that order, the Receiver was
   11 authorized to take steps to sublease the business premises where Direct Lending
   12 Investments, LLC (“DLI”) was located in Glendale, California. With the assistance of
   13 its leasing broker, the Receiver entered into a sublease of the premises effective
   14 October 7, 2019 and ending on the date the Master Lease is set to expire and has
   15 vacated the leased premises. The sublease payments will cover almost all of the
   16 monthly lease payments due under the Master Lease
   17               B.     Employees: With the authority granted to the Receiver in the
   18 Additional Receiver Authority Order, since June 24, 2019, the Receiver has reduced
   19 the number of staff of DLI to six employees, and has generally entered into separation
   20 agreements with the departing staff members, but not for executive level officers. The
   21 Receiver has arranged for the remaining employees to work remotely now that the
   22 Receiver has vacated the DLI business premises.
   23               C.     Opus Fund Services (Bermuda) Ltd. (“Opus”):            Beginning in
   24 August 2019, the Receiver shifted its investor noticing work from Opus to the
   25 Receiver’s Court-approved claims agent Bankruptcy Management Solutions dba
   26 Stretto (“Stretto”) in anticipation of the termination of Opus as an ongoing service
   27 provider.    Under the terms of the service agreement with Opus, the Receiver
   28 terminated the services of Opus effective September 26, 2019.             As part of the
                                               2
                                                          [CORRECTED] THIRD STATUS REPORT
Case 2:19-cv-02188-DSF-MRW Document 166 Filed 10/25/19 Page 3 of 71 Page ID #:3443



    1 termination of the services of Opus, the Receiver explored alternatives for all of the
    2 historical data and communications held by Opus to be transferred to the Receiver, but
    3 based on logistical issues with the transfer of the records, instead Opus has
    4 acknowledged and agreed in writing to comply with the provisions of its service
    5 agreement that obligate Opus to maintain, at Opus’s expense, all documents, records,
    6 communications, and other investor data and to provide such data from time to time
    7 that the Receiver may request, at Opus’s expense.
    8               D.    Extension of Ordinary Course Authority: On September 5, 2019,
    9 the Receiver filed a motion seeking multiple items of relief, including an order
   10 extending the Receiver’s authority to employ vendors and professionals in the ordinary
   11 course of the receivership, subject to the less than $10,000 per month limit on payment
   12 of fees of professionals through the last week of October 2019 in accordance with a
   13 13-week budget covering receivership expenses through the week ending October 25,
   14 2019 (the “August-October 2019 Budget”), as well as an order providing special
   15 employment terms for a collection agency and contingency fee law firm engaged by
   16 the Receiver to assist in loan collections (BARR Credit Services, Inc. and Parker,
   17 Simon & Kokolis, LLC/Parker, Simon, Kikolis & Brown, LLP). The relief sought in
   18 the motion was granted by the Court’s order issued October 2, 2019 (“Ordinary Course
   19 Extension Order”). Attached hereto as Exhibit “1” is a copy of an Actual v. Budget
   20 Summary comparing the August-October 2019 Budget to the actual results for the
   21 period through the week ending October 11, 2019. Attached hereto as Exhibit “2” is
   22 a copy of the Receiver’s Consolidated Cash Receipts and Disbursements Summary for
   23 the period from April 1, 2019 through September 30, 2019, and attached hereto as
   24 Exhibit “3” is the Receiver’s Standardized Fund Accounting Report for the Reporting
   25 Period July 1, 2019 to September 30, 2019.
   26               E.    Ordinary Course Settlement Update: The Additional Receiver
   27 Authority Order also authorized the Receiver to make compromises of claims and
   28 accept discounts of $100,000 or less. Based on that order, as well as the Ordinary
                                             3
                                                        [CORRECTED] THIRD STATUS REPORT
Case 2:19-cv-02188-DSF-MRW Document 166 Filed 10/25/19 Page 4 of 71 Page ID #:3444



    1 Course Extension Order, the Receiver has obtained settlements of approximately 15
    2 claims related to certain of the loan portfolios. The settlements include discounted
    3 payoffs and negotiated/structured repayment agreements as the Receiver endeavors to
    4 maximize recoveries on loans in default. The settlements typically involve ongoing
    5 monthly payments on the loans potentially with reduced or waiver of interest.
    6         II.   Assets: The Loans and Other Assets
    7               A.     Loan Portfolios: The primary assets of the estate consist of the
    8 various investment instruments, loans and loan portfolios into which funds generated
    9 from investors through the feeder funds were invested. The Receiver’s initial review
   10 of the books and records of the estate indicated there were 26 outstanding investments
   11 comprising the primary estate assets. The number of outstanding investment/loan
   12 portfolios has since been reduced to 16 based on (1) the Receiver’s review and analysis
   13 of the loan records which indicated certain investments were no longer outstanding
   14 and had been paid off shortly before the commencement of the receivership; (2) post-
   15 receivership loan payoffs; and (3) three whole loan portfolio sales. As some of the
   16 major loan/investment portfolios proved to involve exceptional and complex creditors’
   17 rights issues, in September 2019 the Receiver sought and obtained Court approval to
   18 engage special creditors’ rights counsel, Goldberg Kohn Ltd., to address some of those
   19 complex loan and investment restructuring issues and documentation matters in
   20 coordination with the Receiver’s primary counsel. Since September 5, 2019, Goldberg
   21 Kohn has taken over specific responsibility for the negotiation and documentation of
   22 two complex restructuring transactions, one of which will likely be presented on
   23 motion to the Court for approval in the near future.
   24                      (1)   Current Schedule of Loans/Investments
   25         As in the case of the prior report, the Receiver is maintaining confidential the
   26 identity of the specific borrowers on the list of loan/investment portfolios. Attached
   27 to this Third Status Report as Exhibit “4” is an updated list identifying the status of
   28 each of the investments, including those that have been paid off after the receivership,
                                              4
                                                         [CORRECTED] THIRD STATUS REPORT
Case 2:19-cv-02188-DSF-MRW Document 166 Filed 10/25/19 Page 5 of 71 Page ID #:3445



    1 and the remaining unsatisfied loans/investments (the “Loan/Investment Schedule”).
    2 The Loan/Investment Schedule includes the dollar amount (at par, i.e., face value
    3 amount outstanding) of the estate’s interest in those portfolios as reflected on the books
    4 and records of the Receivership Entities, collections on those portfolios obtained since
    5 the commencement of the receivership, and a general summary of the loan/investment
    6 portfolio. The Loan/Investment Schedule includes a column for “other adjustments,”
    7 which for investments numbered 1 through 3 related to a write-down of amounts owed.
    8 The positive adjustment related to investment number 10 is an increase in the
    9 investment balance based on amounts added for interest paid in kind. Two of the
   10 investments in particular are of uncertain value as the Receiver has previously
   11 reported: the QuarterSpot investment which was described in the SEC’s complaint
   12 initiating this action regarding the inaccurate reporting of payments affecting the value
   13 and likely collection of those underlying loans; and (b) the VoIP Guardian Partners
   14 loan, based on that company’s filing of a Chapter 7 liquidation. In the interests of
   15 confidentiality, only the loans/investments that have been paid off or sold and the
   16 QuarterSpot and VoIP loans, which have been the subject of public filings, are
   17 identified by name.
   18         Of the 16 remaining outstanding loan and investment portfolios, most are in
   19 some form of financial distress or subject to disputes that may affect the timing and
   20 extent of recoveries on those portfolios.
   21               (2)    Receiver’s Assessment of Loan/Investment Portfolio
   22         For the last six months, the Receiver, his portfolio team, his team along with his
   23 investment banker at Raymond James & Associates, Inc. (“RJA”) and his counsel,
   24 including his creditors’ rights specialists at Goldberg Kohn Ltd., engaged since
   25 September 5, 2019, have analyzed in depth the outstanding loan/investment portfolio
   26 to prepare strategies to monetize the portfolios and maximize value for the estate.
   27 Depending upon the portfolios in question and realistic options for monetization of the
   28
                                               5
                                                          [CORRECTED] THIRD STATUS REPORT
Case 2:19-cv-02188-DSF-MRW Document 166 Filed 10/25/19 Page 6 of 71 Page ID #:3446



    1 portfolios, the Receiver’s financial, investment and legal team have reviewed and
    2 addressed, among other things:
    3               a.       Detailed financial projections regarding net recoveries taking into
    4         account payment trends, delinquency rates, fees and expenses in collection and
    5         servicing and other information regarding the portfolios;
    6               b.       An analysis of potential third party sources of repayment or
    7         refinancing;
    8               c.       Numerous meetings with counterparties to obtain detailed data
    9         regarding the collateral, the financial condition of the obligors, cash flow
   10         projections, and other information to evaluate potential restructuring and other
   11         alternative monetization scenarios;
   12               d.       Assessment of collateral enforcement options, and strategies for
   13         potential restructuring of certain of the loan/investment portfolios; and
   14               e.       Detailed financial analyses prepared based on alternative
   15         restructuring, lien enforcement, and third party payment scenarios.
   16         When the Receiver was initially appointed on April 1, 2019, the estate had cash
   17 on hand of $31.8 million. That sum included approximately $23.5 million in proceeds
   18 from the payoff of a loan to Forward Financing that was paid off in March 2019 shortly
   19 before the receivership was imposed. Since the Receiver’s appointment, through
   20 October 18, 2019, the Receiver has recovered an additional $115.1 million in
   21 loan/investment payoffs, of which an estimated $9.6 million was reserved for DLG,
   22 and approximately $24.9 million in portfolio collections, settlements and other regular
   23 payments received on the loans and investments, of which an estimated $1.7 million
   24 was reserved for DLG.
   25         The remaining loan/investment portfolios that have not been paid off or sold
   26 have a par value on the Receivership Entities books of $672.5 million as of September
   27 30, 2019. However, each of the remaining loan/investment portfolios have a number
   28
                                                6
                                                          [CORRECTED] THIRD STATUS REPORT
Case 2:19-cv-02188-DSF-MRW Document 166 Filed 10/25/19 Page 7 of 71 Page ID #:3447



    1 of issues that may make recovery of all or some portion of the outstanding balances
    2 challenging.
    3         The VoIP loan, comprising roughly 30% of the remaining loan/investment
    4 portfolio at par value, is a primary example. Though the portfolio has a par value on
    5 the Receivership Entities’ books of over $190 million, there are substantial questions
    6 and concerns regarding collection of the underlying telecommunications accounts
    7 receivable, not the least of which that tens of millions of dollars in funds are being held
    8 in The Netherlands subject to a criminal investigation of Rodney Omanoff and others
    9 for money laundering and other criminal claims. Other portfolios are structured in
   10 multi-layered entities with limited guaranties by the principals, and in other portfolios,
   11 the value of the underlying collateral is highly uncertain or speculative at this point.
   12         Without providing individualized loan/portfolio assessments, the Receiver’s
   13 general assessment as of the date of this Report is that recoveries on the remaining
   14 loan/investment portfolio are likely to be far less than the $672.5 million in par value
   15 stated on the receivership books and records as of September 30, 2019. In fact, in
   16 connection with the filing of the 2018 tax returns the Receiver recorded a write down
   17 for tax purposes in the approximate amount of 40% of the par value of assets at
   18 December 31, 2018. The Receiver continues to evaluate the asset portfolio and
   19 estimated recoveries which are subject to many different variables and factors in
   20 addition to considerations relating to the quality of the collateral and
   21 loans/investments, including concerns about a potential economic recession, the
   22 impact of the trade disputes with China, and fluctuations in the real estate market,
   23 among many other potential issues.
   24                B.    Tangible Personal Property: The Receivership Entities had certain
   25 personal property located at the DLI business premises, some of which was of little
   26 value and potentially a burden to the estate based on the moving and sales expense
   27 associated with it, and some of which consists of more valuable artwork and similar
   28 property which the Receiver has moved to a secure location for disposition personal
                                               7
                                                          [CORRECTED] THIRD STATUS REPORT
Case 2:19-cv-02188-DSF-MRW Document 166 Filed 10/25/19 Page 8 of 71 Page ID #:3448



    1 property such as artwork. In connection with the sublease, the Receiver negotiated a
    2 sale of miscellaneous office furniture, office equipment, and office supplies to the new
    3 subtenant, subject to Court approval.       The motion to approve that sale will be
    4 scheduled for hearing on November 18, 2019. The sale will produce $20,000 in
    5 proceeds for the estate. The sale of the goods in place avoided the expenses of moving
    6 and attempting to liquidate this miscellaneous property that would have had little or
    7 no net value if it had not been sold in place.
    8         In addition, the Receiver has inventoried the artwork and other more valuable
    9 personal property assets. The Receiver will seek Court authority to liquidate the
   10 artwork and other more valuable assets and to approve proposed sale procedures, as
   11 the liquidation would be outside the ordinary course of business.
   12                 C.   Litigation Claims: The other potential assets of the estate are
   13 prospective litigation claims. These claims are also of uncertain net value to the estate
   14 at this time.
   15         After focusing on efforts to assess and recover on the loan/investment portfolios
   16 as well as a broad range of receivership administration issues in the initial stages of
   17 the receivership, the Receiver and counsel have shifted their focus more toward claims
   18 investigation and assessment, including potential fraudulent transfer claims, potential
   19 claims against professionals, and potential claims against officers and directors of the
   20 Receivership Entities, including claims that may be covered by the D&O Insurance
   21 Policy.
   22         The Receiver and counsel have investigated the facts and circumstances
   23 surrounding the purchase of participation interests in five of the loan/investment
   24 portfolios by DL Global, Ltd., a Cayman Islands entity, pursuant to which DL Global
   25 acquired approximately $200 million in participated loans from the Receivership
   26 Entities between September 2017 and December 2018. The investigation included
   27 informal discovery voluntarily submitted by DL Global in the form of document
   28 productions and confidential witness interviews based on a stipulation negotiated by
                                              8
                                                          [CORRECTED] THIRD STATUS REPORT
Case 2:19-cv-02188-DSF-MRW Document 166 Filed 10/25/19 Page 9 of 71 Page ID #:3449



    1 the Receiver with DL Global. The Receiver’s counsel analyzed over 15,000 pages of
    2 records produced, and participated in two days of interviews to gather relevant facts to
    3 assess the loan participations, to understand the background and role the loan
    4 participations played in the Receivership Entities’ business and how they impacted
    5 sources and uses of cash by the Receivership Entities given that the loan participations
    6 occurred during a critical time frame for the Receivership Entities from a financial and
    7 business standpoint. This portion of the investigation provided critical context and
    8 background in understanding the events leading up to the resignation of Brendan Ross
    9 and commencement of the receivership.
   10         The Receiver and counsel have identified possible litigation targets and
   11 potential legal and other theories of recovery. They are pursuing factual investigation
   12 which may include interviews of witnesses, analysis of documents and records, and
   13 investigation of the facts and circumstances relevant to the basis to assert those claims
   14 or may provide evidence of defenses to the claims precluding or limiting their
   15 assertion. Further investigation will include subpoenas to third parties for production
   16 of records and depositions, as well as additional review of relevant available
   17 documents and information in the Receivership Entities’ own banking records and
   18 other documents. The Receiver has cooperated with governmental investigations and
   19 has actively coordinated with the DLI insurers related to these and other insurance
   20 issues.
   21         The claim investigation is ongoing and confidential. The Receiver will provide
   22 additional reporting to the Court on those potential claims when additional information
   23 is developed. The Receiver anticipates providing further details regarding claims in
   24 the first quarter of 2020.
   25         III.   Court Filings July through September 2019
   26                A.    Motions Related to Loan/Investment Portfolios:
   27         During this period, the Receiver filed three motions related to recoveries and
   28 monetization of the loan/investment portfolios as well as related pleadings. The
                                              9
                                                        [CORRECTED] THIRD STATUS REPORT
Case 2:19-cv-02188-DSF-MRW Document 166 Filed 10/25/19 Page 10 of 71 Page ID
                                 #:3450


 1 Receiver moved to obtain approval for an early payoff of the Fast Pay loan, without a
 2 prepayment fee. The loan had a total principal balance of $25,800,000 of which
 3 $6,000,000 is subject the loan participation interest of DL Global. The Court granted
 4 the motion (Doc. No. 104) and approved a related stipulation between the Receiver
 5 and DL Global by which DL Global’s share of the proceeds has been held, subject to
 6 further order of the Court or negotiation of a resolution of its loan participation interest
 7 (Doc. No. 98). The Receiver and DL Global are in the process of resolving their
 8 disputes, and any final agreement will be presented for Court approval on motion.
 9         The Receiver also moved for approval of a stipulation with the Chapter 7
10 Trustee of the VoIP Guardian bankruptcy estate to provide an avenue to allow the
11 Chapter 7 Trustee to use the Trustee’s statutory and other powers and resources,
12 standing in the shoes of VoIP Guardian, to pursue recoveries on the
13 telecommunications receivables and other assets subject to the Receivership Entities’
14 security interest and provide for a sharing of recoveries that the Trustee is able to make.
15 The stipulation was approved by the Court by order entered September 12, 2019 (Doc.
16 No. 124).
17         The Receiver also moved for an expedited process to sell three “whole loan”
18 portfolios, consisting of portfolios of loans or other extensions of credit originated by
19 Biz2Credit, LoanHero, and Dealstruck. By the Court’s order granting the motion and
20 approving the sales (Doc. No. 131), the Receiver obtained approval of bidding
21 procedures and the subsequent sale of the portfolios to the highest bidder, which as to
22 the LoanHero portfolio was the only bidder. The sales of the Biz2Credit and LoanHero
23 portfolios closed and produced proceeds of sale of over $5.1 million. The Dealstruck
24 portfolio sale closed after a short delay to address certain loan servicing and transition
25 issues.
26 //
27 //
28 //
                                             10
                                                         [CORRECTED] THIRD STATUS REPORT
Case 2:19-cv-02188-DSF-MRW Document 166 Filed 10/25/19 Page 11 of 71 Page ID
                                 #:3451


 1               B.     Motions Concerning Administration of the Estate and Receiver’s
 2 Powers:
 3         The Receiver filed four motions addressing his powers and obtaining approval
 4 for various administrative relief. The Receiver sought and obtained an order granting
 5 him subpoena power (Doc. No. 119). The Receiver also filed a motion to address
 6 claims of privilege asserted by Brendan Ross and the Receiver’s authority and powers
 7 with respect to attorney-client privileged and work product materials, in particular with
 8 respect to any engagement in which any of the Receivership Entities are the designated
 9 clients in the engagement. The hearing on the motion was continued, and Ross and
10 the Receiver through counsel are working out the form of the order on the motion.
11         The Receiver also filed a motion seeking multiple items of relief including the
12 employment of Goldberg Kohn Ltd. as special creditors’ rights counsel, the approval
13 of the Receiver’s budget through October 2019, the extension of the Receiver’s
14 authority to employ ordinary course vendors and professionals, for authority to employ
15 BARR as collection agent and the Parker Firm as contingency fee collection counsel
16 under the terms of their engagements, and other relief. That motion was filed on
17 September 5, 2019, and granted by order entered October 3, 2019 (Doc. No. 142).
18         On September 26, 2019, the Receiver filed his first motion for approval and
19 payment of fees of the Receiver, his counsel and his accountants as detailed in the
20 motion (Doc. No. 135). The fee motion is set for hearing on October 28, 2019.
21               C.     Additional Anticipated Matters for Instructions and Potential
22 Motions:
23               (1)    Anticipated Claims Procedure Motion:
24         The Receiver is working with its counsel to develop a proposed set of claims
25 filing procedures to recommend to the Court. The procedures will include a proposed
26 claims bar date for filing claims and notice procedures for notifying potential creditors
27 and investors of the deadline and procedures for filing a claim with the Receiver’s
28 claims administrator, Stretto. The Court approved the Receiver’s employment of
                                           11
                                                       [CORRECTED] THIRD STATUS REPORT
Case 2:19-cv-02188-DSF-MRW Document 166 Filed 10/25/19 Page 12 of 71 Page ID
                                 #:3452


 1 Stretto as its claims administrator by its Order entered June 18, 2019, Doc. No. 79.
 2 The Receiver is working to coordinate the claims procedures and allowance in the
 3 United States receivership with the separate claims procedures followed in the Cayman
 4 Islands regarding the Cayman Islands feeder fund Direct Lending Income Feeder
 5 Fund, Ltd. (“DLIFF”). The Receiver is currently addressing with the Cayman Islands
 6 Co-Liquidator of DLIFF, Chris Johnson, to coordinate the claims proceedings, and the
 7 Receiver anticipates the claims procedures motion will likely be filed during the next
 8 quarter.
 9                (2)   Anticipated Motions Addressing Restructuring and Settlements:
10         The Receiver is continuing to work actively to recover the balances on the
11 remaining loan and investment portfolios. Some of the remaining portfolios are
12 subject to ongoing discussions which if successful may result in restructuring or
13 settlement agreements; others may require a different path forward and potential
14 collateral and debt enforcement actions. If the Receiver is able to reach acceptable
15 restructuring or other agreements with the counterparties, the Receiver will file
16 motions for approval of those agreements.
17         IV.    Status of Cayman Liquidation Proceeding - DLIFF
18         The Cayman Islands investment feeder fund DLIFF initiated a voluntary
19 liquidation and subsequently filed an official liquidation proceeding in the Cayman
20 Islands. The Joint Official Liquidators are Bradley D. Sharp, the Receiver, and Chris
21 Johnson of Chris Johnson & Associates. Under Cayman Island procedures, notices of
22 the liquidation were sent to all “stakeholders,” including creditors and shareholders of
23 DLIFF.        A Liquidation Committee comprised of members of each of those
24 constituencies is in the process of being formed.
25         The Receiver and counsel have had a series of discussions with Chris Johnson
26 regarding the Cayman Islands liquidation, the anticipated activities and positions that
27 Mr. Johnson believes are appropriate for the Cayman Islands entity to take, and
28 whether the Receiver for the United States receivership and the Cayman Islands
                                           12
                                                       [CORRECTED] HIRD STATUS REPORT
Case 2:19-cv-02188-DSF-MRW Document 166 Filed 10/25/19 Page 13 of 71 Page ID
                                 #:3453


 1 liquidator can enter into a mutually agreeable protocol for coordinating the two
 2 proceedings. The Receiver’s paramount interest is in maximizing recovery for the
 3 injured creditors and investors, and avoiding excessive administrative expenses that
 4 could otherwise drain the assets available to distribute to investors and creditors of
 5 both the domestic feeder fund, Direct Lending Income Fund, L.P. (“DLIF”) and
 6 DLIFF. The Cayman Islands liquidation is in its early stages, and the Receiver is
 7 continuing his discussions with Mr. Johnson to determine the next steps in addressing
 8 DLIFF in liquidation and its relationship to the receivership.
 9         V.    13-Week Budget for Week Ending November 1, 2019 Through Week
10               Ending January 24, 2020
11         The Receiver has prepared an estimated budget for the period from the week
12 ending November 1, 2019 through the week ending January 24, 2020 (“Projected
13 Budget”) which is attached to this Report as Exhibit “5.” The Projected Budget
14 contains the Receiver’s best current estimations of the expenses that may be incurred
15 by the Receiver and the receivership estate for the period covered by the Projected
16 Budget. However, over more than six months that the receivership has been pending,
17 acts and events periodically occur that cannot be anticipated or included in the budget.
18 In connection with the Receiver’s recent motion for approval of the prior period budget
19 for the week ending October 25, 2019 (Doc. No. 120, granted by Doc. No. 142), the
20 Receiver requested and was granted the ability to expend sums up to 10% in excess of
21 the overall budget for the period to account for variances and those unanticipated
22 events. The Receiver will seek Court approval for a similar variance and overage as to
23 the Projected Budget.
24         VI.   Communications with Investors
25               A.     Investor Inquiries:     The Receiver continues to track investor
26 inquiries received directly by the Receiver’s agents and by counsel as well as responses
27 to the inquiries. The Receiver continues to review and respond to investor inquiries,
28 and the Receiver’s website for the case, https://cases.stretto.com/dli, includes copies
                                           13
                                                       [CORRECTED] THIRD STATUS REPORT
Case 2:19-cv-02188-DSF-MRW Document 166 Filed 10/25/19 Page 14 of 71 Page ID
                                 #:3454


 1 of case filings and other materials of interest to keep investors informed regarding the
 2 status of the case and the Receiver’s activities. One group of investors has engaged
 3 the firm of Pachulski Stang Ziehl & Jones LLP which periodically requests calls for
 4 updates on the case status and assets.
 5               B.     FAQs: The Receiver’s website for the case also includes a series
 6 of “Frequently Asked Questions” and responsive information regarding the impact of
 7 the receivership on DLI and the investors’ funds, the status of the receivership and the
 8 Receiver’s activities, the claims process in a receivership, and other similar
 9 information. The Receiver periodically updates the FAQs to address new issues or
10 actions that may be of interest to investors as the case progresses.
11         VII. Pending Litigation
12               A.     Marcia Kosstrin Trust and Professional Home Improvements, Inc.
13 Retirement Plan v. Direct Lending Investments, LLC et al., Case 2:19-cv-02452
14 (“Proposed Class Action”)
15         As previously reported, on the same date the Receiver Order was entered, a class
16 action complaint was filed in this Court by Marcia Kosstrin Trust and Professional
17 Home Improvements, Inc. Retirement Plan against DLI, Brendan Ross, Bryce Mason,
18 Frank Turner, Rodney Omanoff, and QuarterSpot, Inc. The Receiver through counsel
19 filed a notice of stay of the action based on Section IX of the Receiver Order. The stay
20 of the action remains in place, and there has been no activity in the Proposed Class
21 Action since the notice of stay was filed.
22               B.     Forefront Partners LLC v. Rodney Omanoff, et al., and
23 Counterclaims, New York County Supreme Court Index No. 650973/2017 (“Forefront
24 Partners Action”)
25         On June 19, 2019, the Plaintiff in the Forefront Partners Action filed a motion
26 in this Court to lift the stay of actions under the Receiver Order [Doc. No. 81]. After
27 the Receiver, the SEC and Brendan Ross each filed oppositions to the motion to lift
28 the stay, the Court denied the motion by its order entered July 17, 2019 [Doc. No. 96].
                                            14
                                                     [CORRECTED] THIRD STATUS REPORT
Case 2:19-cv-02188-DSF-MRW Document 166 Filed 10/25/19 Page 15 of 71 Page ID
                                 #:3455




                                             [CORRECTED]
Case 2:19-cv-02188-DSF-MRW Document 166 Filed 10/25/19 Page 16 of 71 Page ID
                                 #:3456




                 Exhibit 1
                                                       Exhibit 1, Page 016
                                                                                                        Case 2:19-cv-02188-DSF-MRW Document 166 Filed 10/25/19 Page 17 of 71 Page ID
                                                                                                                                         #:3457




Consolidated Direct Lending Investments Receivership Entities [1]
13 Week Cash Flow Forecast - Actual v. Budget dated August 19, 2019
$ in 000's


                                                                                                           7.27.19 - 10.11.19

                                                                                                                                   Favorable (Unfavorable)
                                                                       Actual                     Budget                        $ Var                  % Var
 Receipts
  Net Portfolio Collections                                                      41,588                           -                      41,588                            NM
  Money Market Interest Income                                                      690                           -                         690                            NM
   Total Net Portfolio Collections (see schedule on pg. 2)                       42,278                           -                      42,278                            NM

  Other Receipts [2]                                                                 80                           -                          80                            NM
   Net Receipts                                                                  42,358                           -                      42,358                            NM

 Disbursements:
  Payroll (see pg. 3)                                                               524                        527                             3                            1%
  Building Rent & Expenses                                                           83                         80                            (3)                         (4%)
  Other Operating (see schedule on pg. 3)                                           183                        270                            87                          32%
  OCP Services (see schedule on pg. 4) (see pg. 5)                                  331                        571                           240                          42%
  Taxes                                                                               -                          2                             2                         100%
   Operating Disbursements                                                        1,121                      1,451                           330                          23%

   Net Cash Flow from Operations                                                 41,237                     (1,451)                      42,688                            NM

  Funding Request                                                                     -                           -                             -                              -

  Professionals: [3]
   Receiver                                                                         360                        450                            90                           20%
   Diamond McCarthy                                                                 416                        370                           (46)                        (12%)
   BRG                                                                              105                         40                           (65)                       (162%)
   Stretto                                                                            -                         25                            25                          100%
   Chris Johnson (Cayman JOL)                                                        95                        100                             5                            5%
   Collas Crill (Cayman JOL Counsel)                                                126                         80                           (46)                        (58%)
   Goldberg Kohn LTD [4]                                                            106                         80                           (26)                        (32%)
   Raymond James & Associates [5]                                                   748                          -                          (748)                          NM
    Total Professionals                                                           1,955                      1,145                          (810)                          NM

    Net Cash Flow                                             $                 39,282 $                    (2,596) $                    41,878                            NM

  Cash, Beginning Balance                                     $                 115,162 $                114,872 $                          289                            NM
   Net Cash Flow                                                                 39,282                   (2,596)                        41,878                            NM
  Cash, Ending Balance                                        $                 154,443 $                112,276 $                       42,167                            NM




 Note: Variances may be due to timing differences.
 [1] Direct Lending Investments, LLC, Direct Lending Income Fund, L.P., Direct Lending Income Feeder Fund, Ltd., DLI Capital, Inc., DLI Lending Agent, LLC, DLI Assets Bravo, LLC, and
 their successors, subsidiaries and affiliated entities have been consolidated and are collectively referred to in this report as the “Consolidated Direct Lending Investments
 Receivership Entities.”
 [2] Other Receipts include a $59.7K lease security deposit reimbursement and $20.7K for the sale of excluded assets that were carved out of the sublease.
 [3] Budgeted Professional fees and expenses are subject to court approval. Such fees and expenses are presented on a monthly accrual basis and are subject to change based upon
 receipt of invoice.
 [4] The August 19, 2019 budget originally estimated the Goldberg Kohn expenses as Collection Counsel expenses in the Ordinary Course Professionals category.
 [5] RJA fees are not budgeted for as the timing and amount of the fees are directly correlated with the sale of portfolio assets, and the total fees to RJA for its services under the IB
 Engagement are capped at $4 million. This non-budgeted line item impacts the presentation of the variances below, denoted as "NM."




                                                                                                                                                                                                1
                                                                                                                                                                                             Exhibit 1, Page 017
                        Case 2:19-cv-02188-DSF-MRW Document 166 Filed 10/25/19 Page 18 of 71 Page ID
                                                         #:3458

Consolidated Direct Lending Investments Receivership Entities
13 Week Cash Flow Forecast - Summary of Total Net Portfolio Collections
$ in 000's


                                                                  4.1.19 - 4.26.19   4.27.19 - 7.26.19   7.27.19 - 10.11.19       Total

Money Market Interest                                             $             17   $            391    $             690    $       1,098

Normal Course Interest Payments                                              2,675              6,917                4,221          13,813

Full/Partial Payoff - Principal, Interest and Penalties
Future Payment Portfolio - Multistream Capital                                 -                2,336                  -             2,336
Indigo DLI Holdings                                                            -                6,318                  -             6,318
FastPay Partners                                                               -                  -                 25,974          25,974
Liberty                                                                        -                  427                3,664           4,091
Origin - Mepco                                                                 -               60,407                  -            60,407
  Total Full/Partial Payoff - Principal, Interest and Penalties                -               69,488               29,638          99,127

Wholly Owned Loan - Principal & Interest                                     1,665              5,153                7,728          14,546

Total Net Portfolio Collections                                   $          4,358   $         81,948    $          42,278    $    128,584




                                                                                                                  Exhibit 1, Page 018         2
                                                                                              Case 2:19-cv-02188-DSF-MRW Document 166 Filed 10/25/19 Page 19 of 71 Page ID
                                                                                                                               #:3459




Consolidated Direct Lending Investments Receivership Entities
13 Week Cash Flow Forecast - Actual v. Budget dated August 19, 2019
Other Operating Disbursements

                                                                                    7.27.19 - 10.11.19

                                                                                                             Favorable (Unfavorable)
                                                  Actual                   Budget                         $ Var                  % Var
GP
 General & Administrative
   Schwab Compliance Technologies        $                      - $                       - $                            -                              -
   De Lage Landen Financial Services                          839                       400                           (439)                       (110%)
   Smarsh                                                   2,231                     2,400                            169                            7%
 IT Services & Software
   Adobe                                                      782                       700                            (82)                        (12%)
   Advanced Networks Solutions                             22,256                    29,000                          6,745                           23%
   Amazon Web Services                                      3,241                     3,450                            209                            6%
   Atlassian                                                   30                        50                             20                           39%
   BizFilings                                               1,257                     1,500                            243                           16%
   Broadvoice                                               3,186                     2,400                           (786)                        (33%)
   Dropbox                                                    180                       300                            120                           40%
   Office1                                                      -                       150                            150                          100%
   Send2fax.com                                                18                        30                             12                           40%
   Spectrum Business                                        3,695                     1,200                         (2,495)                       (208%)
   TurboBridge                                                139                       200                             61                           31%
 Other Operating Expenses
   Jerome Alona                                               300                     3,000                         2,700                            90%
   CS Disco Inc.                                           21,002                    15,000                        (6,002)                         (40%)
   Enoch Kim                                               18,000                    33,000                        15,000                            45%
   Elizabeth Byrnes                                         2,847                     3,000                           153                              5%
   Lien Solutions                                             899                     1,800                           901                            50%
   First Associates                                         5,000                     2,500                        (2,500)                        (100%)
   Robert Half International Inc.                           9,097                     8,750                          (347)                           (4%)
   Newmark Knight Frank                                         -                    56,111                        56,111                           100%
 Total GP                                                  94,999                   164,941                        69,942                            42%
Fund
 Collection Expenses
   Thompson Reuters                                         5,151                     9,000                         3,849                            43%
   Experian                                                     -                     1,000                         1,000                           100%
   Protective Advances                                     30,634                    10,000                       (20,634)                        (206%)
 General & Administrative
   FATCA                                                        -                         -                              -                              -
   Insurance                                               13,642                    20,100                          6,458                           32%
   Title Reports                                           31,500                    32,000                            500                            2%
 IT Services & Software                                                                   -
   Box.Net                                                    135                        90                            (45)                         (50%)
 Total Fund                                                81,062                    72,190                         (8,872)                         (12%)

Other [1]                                                   7,244                    33,000                        25,756                            78%

Total Other Operating Disbursements      $                 183,304 $                270,131 $                      86,827                            32%


Note: Variances may be due to timing differences.
[1] Actual Other Disbursements include debt collection support services, FedEx, office supplies, reimbursement of subscription expenses and
annual fee for Quickbooks desktop.




                                                                                                                                                                                 3
                                                                                                                                                                             Exhibit 1, Page 019
                                                     Case 2:19-cv-02188-DSF-MRW Document 166 Filed 10/25/19 Page 20 of 71 Page ID
                                                                                      #:3460




Consolidated Direct Lending Investments Receivership Entities
13 Week Cash Flow Forecast - Actual v. Budget dated August 19, 2019
OCP Services Disbursements
$ in 000's
                                                                7.27.19 - 10.11.19

                                                                                Favorable (Unfavorable)
                                                   Actual         Budget          $ Var        % Var

Fund
  Opus Fund Services                           $         76 $            100 $            24             24%
  Millennium Trust Company                              214              213              (1)             0%
  Reserve Capital Group, LLC                              9               30              21             70%
  Saul Ewing Arnstein & Lehr LLP                          7               30              23             78%
  Parker, Simon & Kokolis, LLC [1]                       20               50              30             61%
  BARR Credit Services, Inc. [1]                         10               50              40             80%
  Eandi Law Group APC [1]                                 -                6               6            100%
  Gibson, Dunn & Crutcher LLP                            (6)               -               6             NM
                                                        329              479             151             31%
GP
 Lucas, Horsfall, Murphy & Pindroh, LLP                     0              3                3            92%
 PKC Kuebler, APC                                           -              3                3           100%
 Constangy, Brooks, Smith & Prophete, LLP                   2              6                4            70%
                                                            2             12               10            83%

  Total OCP Services Disbursements             $        331 $            491 $           160              33%



  Note: Variances may be due to timing differences.
  [1] Amounts represent out of pocket expenses and contingency collections fees.




                                                                                                                                                4
                                                                                                                                    Exhibit 1, Page 020
                                                      Case 2:19-cv-02188-DSF-MRW Document 166 Filed 10/25/19 Page 21 of 71 Page ID
                                                                                       #:3461




Consolidated Direct Lending Investments Receivership Entities
Accrued Professional Fees/Bank Cash Reconciliation
Week Ending October 11, 2019


              Cash Balance per Cumulative Actual                                           $ 154,443,114

                                                               [1]
              Add: Accrued and Unpaid Professional Fees
                Chris Johnson Associates (August 2019 & September 2019)                           95,000
                Berkeley Research Group (April 2019 through August 2019)                         142,066
                Stretto (April 2019 & May 2019)                                                    4,180
                Receiver - DSI (April 2019 through September 2019)                             1,084,943
                Collas Crill (August 2019 & September 2019)                                      134,285
                Goldberg Kohn LTD (September 2019)                                               105,511
                Diamond McCarthy (April 2019 through July 2019)                                  981,091
                Total                                                                          2,547,075

              Actual Bank Cash Balance                                                     $ 156,990,189




[1] Actual Professional fees and expenses are accrued and shown in the disbursements category as available. Such fees and
expenses are subject to court approval.




                                                                                                                                                  5
                                                                                                                                     Exhibit 1, Page 021
                                                                     Case 2:19-cv-02188-DSF-MRW Document 166 Filed 10/25/19 Page 22 of 71 Page ID
                                                                                                      #:3462




Consolidated Direct Lending Investments Receivership Entities
Bank Cash Balance
Week Ending October 11, 2019


 Account # Bank Name                                            Entity                                         Balance

            Pre-Liquidation DLIFF Bank Account
   x1919    Wells Fargo Offshore (MM)                           Direct Lending Income Feeder Fund, Ltd.    $          815
                                                                                                                      815


            Pre-Receivership Bank Accounts
   x5510    Citibank - GP Operating                             Direct Lending Investments, LLC                    13,462
   x1927    Wells Fargo Onshore (MM)                            Direct Lending Income Fund, L.P.                     3,690
   x1893    Wells Fargo DLI Capital (MM)                        DLI Capital, Inc.                                    2,368
   x1602    Wells Fargo DLI Assets Bravo Operating (MM)         DLI Assets Bravo, LLC                            6,354,040
   x2311    Wells Fargo - DLI Assets Borrower Collections       DLI Assets, LLC                                   266,870
   x1467    Wells Fargo - GP Time Deposit [1]                   Direct Lending Investments, LLC                   284,593
   x0714    Wells Fargo - GP Interest & Expense Account         Direct Lending Investments, LLC                      4,818
                                                                                                                 6,929,841


            DLIFF Metropolitan Bank Account
   x4210    Metropolitan Bank                                   Direct Lending Income Feeder Fund, Ltd.           636,052
                                                                                                                  636,052


            Metropolitan Bank Accounts
   x4148    Metropolitan Bank (Seg. Proceeds)                   DLI Assets Bravo, LLC                           12,055,197
   x4121    Metropolitan Bank                                   DLI Assets Bravo, LLC                           25,000,000
   x4199    Metropolitan Bank                                   DLI Assets, LLC                                  2,264,565
   x4164    Metropolitan Bank                                   DLI Assets Bravo, LLC                          106,203,669
   x4180    Metropolitan Bank                                   DLI Capital, Inc.                                 118,875
   x4202    Metropolitan Bank                                   Direct Lending Income Fund, L.P.                 2,899,181
   x6721    Metropolitan Bank - Deposit Account                 DLI Assets Bravo, LLC                             639,922
   x4156    Metropolitan Bank - GP Operating                    Direct Lending Investments, LLC                   242,072
                                                                                                               149,423,481


                                                                                                           $ 156,990,189




[1] Restricted account associated with letter of credit.




                                                                                                                                                               6
                                                                                                                                                    Exhibit 1, Page 022
Case 2:19-cv-02188-DSF-MRW Document 166 Filed 10/25/19 Page 23 of 71 Page ID
                                 #:3463




                 Exhibit 2
                                                       Exhibit 2, Page 023
                           Case 2:19-cv-02188-DSF-MRW Document 166 Filed 10/25/19 Page 24 of 71 Page ID
                                                            #:3464

Consolidated Direct Lending Investments Receivership Entities [1]
Cash Receipts & Disbursements Summary - April 1, 2019 through September 30, 2019
October 22, 2019

Entity                                              3/31 Beginning Balance [2]            Cash Receipts [3]         Disbursements [3]    9/30 Ending Balance [2]
Direct Lending Investments, LLC                                    1,991,078                     615,038                  (2,341,076)                  265,040
Direct Lending Income Fund, L.P.                                   2,883,733                      34,310                     (18,861)                2,899,181
Direct Lending Income Feeder Fund, Ltd.                              703,038                       8,465                     (75,451)                  636,052
DLI Capital, Inc.                                                    729,882                       3,234                    (611,309)                  121,807
DLI Lending Agent, LLC                                                   -                           -                           -                         -
DLI Assets Bravo, LLC                                            25,149,108                  125,694,669                  (1,131,017)             149,712,760
DLI Assets, LLC                                                      388,124                   2,111,633                     (28,246)                2,471,510
DLI SPV I, LLC                                                           954                         -                          (954)                      -
DLI TC, LLC                                                              -                           -                           -                         -
                                                                 31,845,916                  128,467,349                  (4,206,914)             156,106,351

[1] Direct Lending Investments, LLC, Direct Lending Income Fund, L.P., Direct Lending Income Feeder Fund, Ltd., DLI Capital, Inc., DLI Lending Agent, LLC, DLI
Assets Bravo, LLC, DLI Assets, LLC, DLI SPV I, LLC and DLI TC, LLC are collectively referred to in this report as the “Consolidated Direct Lending Investments
Receivership Entities.”
[2] Beginning and ending cash balances represent bank cash balances.
[3] Internal transfers within each entity are excluded from the Cash Receipts & Disbursements Details.




                                                                              Page 1                                                Exhibit 2, Page 024
                      Case 2:19-cv-02188-DSF-MRW Document 166 Filed 10/25/19 Page 25 of 71 Page ID
                                                       #:3465

Direct Lending Investments, LLC
Cash Receipts & Disbursements Details - April 1, 2019 through September 30, 2019

Date                                     Description                               Receipts     Disbursements
04/01/2019    Federal Express                                                                               (39)
04/01/2019    SendGrid                                                                                      (80)
04/01/2019    CoPower                                                                                      (193)
04/01/2019    BizFilings                                                                                   (199)
04/02/2019    Dropbox Inc.                                                                                 (100)
04/02/2019    Federal Express                                                                               (98)
04/02/2019    Box Inc.                                                                                      (45)
04/03/2019    Amazon                                                                                        (54)
04/04/2019    AWS, Inc.                                                                                  (1,107)
04/04/2019    Paychex of New York LLC                                                                   (84,428)
04/04/2019    Federal Express                                                                               (39)
04/04/2019    LAZ Parking California, LLC                                                                  (294)
04/04/2019    Robert Half International Inc.                                                             (1,274)
04/06/2019    Amazon                                                                                        (22)
04/07/2019    Amazon                                                                                        (87)
04/08/2019    Send 2 Fax                                                                                      (9)
04/09/2019    Broadvoice                                                                                 (1,174)
04/09/2019    Federal Express                                                                               (39)
04/09/2019    TASC                                                                      1,780               -
04/09/2019    Account Mntenance fee - 2019-04                                                              (120)
04/11/2019    Paychex of New York LLC                                                                   (87,345)
04/11/2019    Federal Express                                                                               (69)
04/11/2019    De Lage Landen Financial Services, Inc.                                                      (383)
04/12/2019    Adobe                                                                                        (345)
04/12/2019    TurboBridge                                                                                   (85)
04/15/2019    Paychex of New York LLC                                                                    (5,428)
04/15/2019    Paychex of New York LLC                                                                      (432)
04/15/2019    LAZ Parking California, LLC                                                                   (98)
04/15/2019    Jerome Alona                                                                                 (300)
04/15/2019    Robert Half International Inc.                                                             (1,274)


                                                                      Page 2                                        Exhibit 2, Page 025
                      Case 2:19-cv-02188-DSF-MRW Document 166 Filed 10/25/19 Page 26 of 71 Page ID
                                                       #:3466

Direct Lending Investments, LLC
Cash Receipts & Disbursements Details - April 1, 2019 through September 30, 2019

Date                                     Description                               Receipts     Disbursements
04/15/2019    Thomson Reuters                                                                            (2,407)
04/15/2019    Advanced Networks Solutions                                                                (6,386)
04/16/2019    Atlassian                                                                                     (20)
04/16/2019    Federal Express                                                                               (41)
04/16/2019    Gauges                                                                                          (6)
04/17/2019    Charter Communications                                                                     (1,225)
04/17/2019    Amazon                                                                                       (103)
04/18/2019    Paychex of New York LLC                                                                   (82,279)
04/18/2019    Federal Express                                                                              (124)
04/19/2019    CS Disco Inc                                                                                 (625)
04/19/2019    Robert Half International Inc.                                                             (1,155)
04/22/2019    LogMeIn                                                                                      (240)
04/24/2019    TASC                                                                                         (936)
04/24/2019    Amazon                                                                                        (30)
04/24/2019    Amazon                                                                                        (57)
04/25/2019    Anthem Blue Cross                                                                         (11,112)
04/25/2019    Paychex of New York LLC                                                                   (90,115)
04/26/2019    Paychex of New York LLC                                                                      (565)
04/26/2019    Intuit QuickBooks                                                                            (135)
04/26/2019    QBO subscription                                                                             (135)
04/26/2019    QBO subscription                                                            135               -
04/29/2019    Amazon                                                                                        (60)
04/29/2019    Paychex of New York LLC                                                                      (565)
04/30/2019    Box Inc.                                                                                      (45)
04/30/2019    LAZ Parking California, LLC                                                                (1,764)
04/30/2019    Robert Half International Inc.                                                             (2,166)
04/30/2019    GPI 550 Brand, LP                                                                         (34,519)
04/30/2019    Jerome Alona                                                                                 (375)
05/01/2019    CoPower                                                                                    (1,034)
05/01/2019    Dropbox Inc.                                                                                 (100)


                                                                      Page 3                                        Exhibit 2, Page 026
                      Case 2:19-cv-02188-DSF-MRW Document 166 Filed 10/25/19 Page 27 of 71 Page ID
                                                       #:3467

Direct Lending Investments, LLC
Cash Receipts & Disbursements Details - April 1, 2019 through September 30, 2019

Date                                     Description                               Receipts      Disbursements
05/01/2019    Paychex of New York LLC                                                      565               -
05/02/2019    Federal Express                                                                                  (9)
05/02/2019    Paychex of New York LLC                                                                    (85,887)
05/03/2019    Intuit QuickBooks                                                                             (200)
05/06/2019    Federal Express                                                                               (266)
05/06/2019    Federal Express                                                                                (21)
05/06/2019    Federal Express                                                                                (13)
05/06/2019    Broadvoice                                                                                  (1,006)
05/06/2019    AWS, Inc.                                                                                   (1,071)
05/06/2019    Advanced Networks Solutions                                                                 (6,086)
05/06/2019    Robert Half International Inc.                                                              (1,243)
05/08/2019    Delaware Secretary of State                                                                   (300)
05/08/2019    Send 2 Fax                                                                                       (9)
05/08/2019    Amazon                                                                                        (179)
05/08/2019    TASC                                                                      1,780                -
05/09/2019    Amazon                                                                                         (15)
05/09/2019    Amazon                                                                                         (15)
05/09/2019    Paychex of New York LLC                                                                    (77,653)
05/10/2019    Hilton LA North Glendale                                                                      (720)
05/10/2019    Robert Half International Inc.                                                              (1,211)
05/10/2019    Lucas, Horsfall, Murphy & Pindroh, LLP                                                        (579)
05/11/2019    Amazon                                                                                         (18)
05/12/2019    Adobe                                                                                         (345)
05/12/2019    TurboBridge                                                                                    (82)
05/13/2019    Atlassian                                                                                      (20)
05/14/2019    Panini Kabob Grill - Glendale                                                                  (74)
05/14/2019    Panini Kabob Grill - Glendale                                                                    (7)
05/14/2019    De Lage Landen Financial Services, Inc.                                                       (386)
05/16/2019    Paychex of New York LLC                                                                    (79,844)
05/16/2019    LendIt Conference LLC                                                     4,050                -


                                                                      Page 4                                         Exhibit 2, Page 027
                     Case 2:19-cv-02188-DSF-MRW Document 166 Filed 10/25/19 Page 28 of 71 Page ID
                                                      #:3468

Direct Lending Investments, LLC
Cash Receipts & Disbursements Details - April 1, 2019 through September 30, 2019

Date                                    Description                                Receipts        Disbursements
05/17/2019    Federal Express                                                                                    (9)
05/17/2019    Schwab Compliance Technologies, Inc                                                           (3,750)
05/17/2019    Robert Half International Inc.                                                                  (868)
05/17/2019    Interior Plantscapes                                                                            (485)
05/17/2019    LA County Tax Collector                                                                         (388)
05/17/2019    ACH Charge                                                                                         (0)
05/17/2019    ACH Charge                                                                       0               -
05/18/2019    Charter Communications                                                                        (1,225)
05/19/2019    Federal Express                                                                                  (13)
05/20/2019    Federal Express                                                                                  (41)
05/21/2019    Federal Express                                                                                  (81)
05/22/2019    Amazon                                                                                           (24)
05/22/2019    Amazon                                                                                          (119)
05/23/2019    Paychex of New York LLC                                                                      (84,570)
05/24/2019    BizFilings                                                                                      (139)
05/24/2019    Robert Half International Inc.                                                                (1,237)
05/24/2019    Jerome Alona                                                                                    (300)
05/24/2019    Intuit QuickBooks                                                               49               -
05/25/2019    Anthem Blue Cross                                                                            (11,960)
05/28/2019    Federal Express                                                                                  (17)
05/28/2019    TASC                                                                                             (31)
05/29/2019    TASC                                                                        503                  -
05/30/2019    Paychex of New York LLC                                                                      (87,494)
05/30/2019    Dropbox Inc.                                                                                     (60)
05/31/2019    Box Inc.                                                                                         (45)
05/31/2019    Federal Express                                                                                  (10)
05/31/2019    GPI 550 Brand, LP                                                                            (35,512)
05/31/2019    LAZ Parking California, LLC                                                                   (1,274)
05/31/2019    Robert Half International Inc.                                                                  (948)
06/01/2019    CoPower                                                                                         (908)


                                                                      Page 5                                           Exhibit 2, Page 028
                     Case 2:19-cv-02188-DSF-MRW Document 166 Filed 10/25/19 Page 29 of 71 Page ID
                                                      #:3469

Direct Lending Investments, LLC
Cash Receipts & Disbursements Details - April 1, 2019 through September 30, 2019

Date                                    Description                                Receipts     Disbursements
06/03/2019    AWS, Inc.                                                                                  (1,087)
06/03/2019    Federal Express                                                                               (11)
06/06/2019    Federal Express                                                                                 (5)
06/06/2019    Federal Express                                                                                 (9)
06/06/2019    Federal Express                                                                               (15)
06/06/2019    Broadvoice                                                                                 (1,006)
06/06/2019    Paychex of New York LLC                                                                   (89,466)
06/07/2019    Amazon                                                                                        (97)
06/07/2019    Amazon                                                                                        (22)
06/07/2019    TASC                                                                      1,941               -
06/08/2019    Send 2 Fax                                                                                      (9)
06/09/2019    Amazon                                                                                          (6)
06/10/2019    Advanced Networks Solutions                                                                (5,681)
06/10/2019    Robert Half International Inc.                                                               (972)
06/10/2019    Account Mntenance fee - 2019-06                                                               (17)
06/12/2019    Adobe                                                                                        (345)
06/12/2019    TurboBridge                                                                                   (82)
06/13/2019    Atlassian                                                                                     (20)
06/13/2019    Charter Communications                                                                     (1,225)
06/13/2019    Paychex of New York LLC                                                                   (78,596)
06/13/2019    De Lage Landen Financial Services, Inc.                                                      (386)
06/17/2019    Paychex of New York LLC                                                                    (8,729)
06/17/2019    Lucas, Horsfall, Murphy & Pindroh, LLP                                                       (219)
06/17/2019    Robert Half International Inc.                                                             (1,227)
06/17/2019    Constangy, Brooks, Smith & Prophete LLP                                                    (1,299)
06/18/2019    Paychex of New York LLC                                                                   (72,400)
06/18/2019    Amazon                                                                                        (15)
06/18/2019    Amazon                                                                                        (34)
06/18/2019    Amazon                                                                                       (110)
06/19/2019    Federal Express                                                                               (91)


                                                                      Page 6                                        Exhibit 2, Page 029
                      Case 2:19-cv-02188-DSF-MRW Document 166 Filed 10/25/19 Page 30 of 71 Page ID
                                                       #:3470

Direct Lending Investments, LLC
Cash Receipts & Disbursements Details - April 1, 2019 through September 30, 2019

Date                                      Description                              Receipts       Disbursements
06/21/2019    Robert Half International Inc.                                                               (1,147)
06/21/2019    Jerome Alona                                                                                   (375)
06/24/2019    Amazon                                                                                            (4)
06/25/2019    TASC                                                                                            (31)
06/25/2019    Anthem Blue Cross                                                                            (8,901)
06/26/2019    Federal Express                                                                                 (26)
06/27/2019    Paychex of New York LLC                                                                     (74,158)
06/28/2019    LAZ Parking California, LLC                                                                  (1,470)
06/28/2019    GPI 550 Brand, LP                                                                           (35,512)
06/30/2019    Box Inc.                                                                                        (45)
07/01/2019    BizFilings                                                                                     (610)
07/01/2019    CoPower                                                                                        (845)
07/01/2019    BizFilings                                                                                   (1,435)
07/01/2019    Dropbox Inc.                                                                                    (60)
07/02/2019    BizFilings                                                                                     (199)
07/02/2019    Amazon                                                                                         (171)
07/02/2019    Paychex of New York LLC                                                                           (3)
07/03/2019    Paychex of New York LLC                                                                     (72,345)
07/03/2019    AWS, Inc.                                                                                    (1,065)
07/03/2019    Advanced Networks Solutions                                                                  (5,666)
07/03/2019    Gibson, Dunn & Crutcher LLP                                                                  (5,200)
07/03/2019    Advanced Networks Solutions                                                                  (1,468)
07/03/2019    Robert Half International Inc.                                                               (1,211)
07/05/2019    Robert Half International Inc.                                                               (1,211)
07/06/2019    Broadvoice                                                                                   (1,092)
07/08/2019    Send 2 Fax                                                                                        (9)
07/08/2019    Paychex of New York LLC                                                         3               -
07/09/2019    Federal Express                                                                                (110)
07/10/2019    Paychex of New York LLC                                                                     (73,892)
07/10/2019    TASC                                                                      1,941                 -


                                                                      Page 7                                          Exhibit 2, Page 030
                     Case 2:19-cv-02188-DSF-MRW Document 166 Filed 10/25/19 Page 31 of 71 Page ID
                                                      #:3471

Direct Lending Investments, LLC
Cash Receipts & Disbursements Details - April 1, 2019 through September 30, 2019

Date                                    Description                                Receipts     Disbursements
07/12/2019    Adobe                                                                                        (345)
07/12/2019    TurboBridge                                                                                   (82)
07/14/2019    Charter Communications                                                                     (1,225)
07/15/2019    Atlassian                                                                                     (20)
07/16/2019    Atlassian                                                                                       (0)
07/17/2019    Paychex of New York LLC                                                                   (71,389)
07/17/2019    Robert Half International Inc.                                                               (765)
07/17/2019    G2 Insurance Services, Inc                                                                   (842)
07/17/2019    RIA Compliance Firm LLC                                                                    (6,670)
07/17/2019    De Lage Landen Financial Services, Inc.                                                      (386)
07/19/2019    AWS, Inc.                                                                                     (12)
07/22/2019    Amazon                                                                                       (172)
07/24/2019    Paychex of New York LLC                                                                   (87,799)
07/25/2019    Robert Half International Inc.                                                             (1,020)
07/25/2019    Jerome Alona                                                                                 (300)
07/25/2019    Lucas, Horsfall, Murphy & Pindroh, LLP                                                       (123)
07/30/2019    BizFilings                                                                                   (409)
07/30/2019    Anthem Blue Cross                                                                         (10,231)
07/30/2019    Dropbox Inc.                                                                                  (60)
07/31/2019    Paychex of New York LLC                                                                  (146,394)
07/31/2019    Box Inc.                                                                                      (45)
07/31/2019    CS Disco Inc                                                                              (10,000)
07/31/2019    GPI 550 Brand, LP                                                                         (35,512)
07/31/2019    Robert Half International Inc.                                                             (1,243)
07/31/2019    Constangy, Brooks, Smith & Prophete LLP                                                      (232)
07/31/2019    Paychex of New York LLC                                                                   (90,000)
08/01/2019    CoPower                                                                                      (430)
08/01/2019    Paychex of New York LLC                                                  90,000               -
08/03/2019    AWS, Inc.                                                                                  (1,087)
08/05/2019    Amazon                                                                                       (182)


                                                                      Page 8                                        Exhibit 2, Page 031
                      Case 2:19-cv-02188-DSF-MRW Document 166 Filed 10/25/19 Page 32 of 71 Page ID
                                                       #:3472

Direct Lending Investments, LLC
Cash Receipts & Disbursements Details - April 1, 2019 through September 30, 2019

Date                                     Description                               Receipts        Disbursements
08/06/2019    Broadvoice                                                                                    (1,062)
08/07/2019    Paychex of New York LLC                                                                      (40,019)
08/07/2019    Wire Fee                                                                        17               -
08/07/2019    Wire Fee                                                                                         (35)
08/08/2019    Send 2 Fax                                                                                         (9)
08/08/2019    TASC                                                                      3,837                  -
08/08/2019    Wire Fee                                                                     35                  -
08/09/2019    Transfer from DLIC, to fund the GP                                      500,000                  -
08/12/2019    Adobe                                                                                           (391)
08/12/2019    TurboBridge                                                                                      (82)
08/12/2019    Advanced Networks Solutions                                                                   (5,666)
08/12/2019    Gibson, Dunn & Crutcher LLP                                                                   (2,625)
08/12/2019    Robert Half International Inc.                                                                (2,196)
08/12/2019    LAZ Parking California, LLC                                                                   (1,078)
08/13/2019    Charter Communications                                                                        (1,235)
08/13/2019    Metropolitan News Company                                                                       (500)
08/13/2019    Atlassian                                                                                        (20)
08/13/2019    De Lage Landen Financial Services, Inc.                                                         (386)
08/14/2019    CA Secretary of State                                                                            (20)
08/14/2019    G2 Insurance Services, Inc                                                                   (11,015)
08/14/2019    Atlassian                                                                                          (0)
08/15/2019    Paychex of New York LLC                                                                      (42,186)
08/16/2019    The Wall Street Journal                                                                       (2,367)
08/17/2019    Federal Express                                                                                 (113)
08/19/2019    Robert Half International Inc.                                                                (1,147)
08/21/2019    Amazon                                                                                           (19)
08/22/2019    Paychex of New York LLC                                                                      (35,493)
08/22/2019    Advanced Networks Solutions                                                                  (10,940)
08/27/2019    FINRA                                                                       730                  -
08/28/2019    Paychex of New York LLC                                                                      (35,493)


                                                                      Page 9                                           Exhibit 2, Page 032
                      Case 2:19-cv-02188-DSF-MRW Document 166 Filed 10/25/19 Page 33 of 71 Page ID
                                                       #:3473

Direct Lending Investments, LLC
Cash Receipts & Disbursements Details - April 1, 2019 through September 30, 2019

Date                                     Description                               Receipts        Disbursements
08/29/2019    BizFilings                                                                                      (199)
08/29/2019    Amazon                                                                                          (121)
08/29/2019    Amazon                                                                                           (38)
08/29/2019    TASC                                                                                             (31)
08/29/2019    Amazon                                                                                           (23)
08/29/2019    Smarsh                                                                                        (1,151)
08/30/2019    Anthem Blue Cross                                                                             (3,689)
08/30/2019    The Hartford                                                                                  (2,973)
08/30/2019    Amazon                                                                                          (131)
08/30/2019    Dropbox Inc.                                                                                     (60)
08/30/2019    Amazon                                                                          23               -
08/31/2019    Box Inc.                                                                                         (45)
08/31/2019    Amazon                                                                                           (23)
09/01/2019    CoPower                                                                                       (1,320)
09/03/2019    AWS, Inc.                                                                                     (1,087)
09/04/2019    Paychex of New York LLC                                                                      (34,243)
09/04/2019    LAZ Parking California, LLC                                                                     (637)
09/04/2019    Robert Half International Inc.                                                                (1,147)
09/04/2019    GPI 550 Brand, LP                                                                            (35,512)
09/04/2019    Jerome Alona                                                                                    (300)
09/04/2019    CS Disco Inc                                                                                    (188)
09/04/2019    TASC                                                                                             (31)
09/05/2019    Robert Half International Inc.                                                                (1,020)
09/06/2019    Broadvoice                                                                                    (1,062)
09/06/2019    De Lage Landen Financial Services, Inc.                                                          (68)
09/06/2019    Advanced Networks Solutions                                                                   (5,649)
09/08/2019    Send 2 Fax                                                                                         (9)
09/09/2019    Robert Half International Inc.                                                                (1,004)
09/09/2019    TASC                                                                      3,837                  -
09/11/2019    Paychex of New York LLC                                                                      (36,373)


                                                                     Page 10                                           Exhibit 2, Page 033
                     Case 2:19-cv-02188-DSF-MRW Document 166 Filed 10/25/19 Page 34 of 71 Page ID
                                                      #:3474

Direct Lending Investments, LLC
Cash Receipts & Disbursements Details - April 1, 2019 through September 30, 2019

Date                                    Description                                Receipts        Disbursements
09/12/2019    Paychex of New York LLC                                                                          (75)
09/12/2019    Adobe                                                                                           (391)
09/12/2019    TurboBridge                                                                                      (57)
09/12/2019    G2 Insurance Services, Inc                                                                    (1,047)
09/12/2019    De Lage Landen Financial Services, Inc.                                                         (386)
09/13/2019    Atlassian                                                                                        (10)
09/13/2019    Charter Communications                                                                        (1,235)
09/13/2019    Atlassian                                                                                          (0)
09/16/2019    Federal Express                                                                                  (16)
09/16/2019    Robert Half International Inc.                                                                  (797)
09/16/2019    Lucas, Horsfall, Murphy & Pindroh, LLP                                                          (253)
09/17/2019    Amazon                                                                                          (151)
09/17/2019    Amazon                                                                                           (44)
09/17/2019    Amazon                                                                                           (24)
09/18/2019    Amazon                                                                                           (61)
09/18/2019    Amazon                                                                                           (22)
09/18/2019    Amazon                                                                          22               -
09/19/2019    Paychex of New York LLC                                                                      (34,243)
09/19/2019    Federal Express                                                                                  (74)
09/23/2019    Amazon                                                                                           (61)
09/23/2019    Federal Express                                                                                  (27)
09/24/2019    TASC                                                                                             (31)
09/24/2019    The Hartford                                                              1,539                  -
09/24/2019    00 - Fund I                                                               2,250                  -
09/25/2019    BizFilings                                                                                      (199)
09/25/2019    Constangy, Brooks, Smith & Prophete LLP                                                       (1,540)
09/26/2019    Paychex of New York LLC                                                                      (35,493)
09/26/2019    CS Disco Inc                                                                                 (10,815)
09/27/2019    Smarsh                                                                                        (1,080)
09/30/2019    Box Inc.                                                                                         (45)


                                                                     Page 11                                           Exhibit 2, Page 034
                     Case 2:19-cv-02188-DSF-MRW Document 166 Filed 10/25/19 Page 35 of 71 Page ID
                                                      #:3475

Direct Lending Investments, LLC
Cash Receipts & Disbursements Details - April 1, 2019 through September 30, 2019

Date                                    Description                                Receipts     Disbursements
                                                                                      615,038        (2,341,076)




                                                                     Page 12                                       Exhibit 2, Page 035
                     Case 2:19-cv-02188-DSF-MRW Document 166 Filed 10/25/19 Page 36 of 71 Page ID
                                                      #:3476

Direct Lending Income Fund, L.P.
Cash Receipts & Disbursements Details - April 1, 2019 through September 30, 2019

    Date                           Description                            Receipts          Disbursements
 4/1/2019     Money Market Income                                               6,209
 4/16/2019    Bank Fee                                                                                (266)
 5/1/2019     Money Market Income                                                   5,430
 5/16/2019    Bank fee                                                                                (199)
 5/31/2019    Expenses - Delaware 2018 DLIF annual taxes                                              (300)
 5/31/2019    Expenses - Delaware 2018 DLIC annual taxes                                              (300)
 6/3/2019     Money Market Income                                                   5,521
 6/18/2019    Bank Fee                                                                                (205)
 6/20/2019    Expenses - Opus                                                                       (3,176)
 7/1/2019     Money Market Income                                                   5,302
 7/17/2019    Bank Fee                                                                                (210)
 7/29/2019    Expenses - Opus                                                                       (4,764)
 7/29/2019    Expenses - MTC                                                                        (5,000)
 8/1/2019     Money Market Income                                                   5,470
 8/16/2019    Bank Fee                                                                                (121)
 9/3/2019     Money Market Income                                                   4,913
 9/10/2019    Expenses - Opus                                                                       (1,588)
 9/10/2019    Expenses - MTC                                                                        (2,500)
 9/16/2019    Bank Fee                                                                                (233)
 9/30/2019    Money Market Income                                                   1,464
              Total                                                                34,310          (18,861)




                                                                     Page 13                                  Exhibit 2, Page 036
                     Case 2:19-cv-02188-DSF-MRW Document 166 Filed 10/25/19 Page 37 of 71 Page ID
                                                      #:3477

Direct Lending Income Feeder Fund, Ltd.
Cash Receipts & Disbursements Details - April 1, 2019 through September 30, 2019

    Date                              Description                           Receipts       Disbursements
 4/1/2019     Money Market Income                                                 1,742
 4/16/2019    Bank Fee                                                                               (315)
 5/1/2019     Money Market Income                                                  1,326
 5/16/2019    Bank Fee                                                                               (200)
 5/28/2019    Expenses - Harneys                                                                     (693)
 6/3/2019     Money Market Income                                                  1,348
 6/18/2019    Bank Fee                                                                               (211)
 6/20/2019    Expenses - Opus                                                                        (991)
 7/1/2019     Money Market Income                                                  1,294
 7/17/2019    Bank Fee                                                                               (211)
 8/1/2019     Money Market Income                                                  1,332
 8/2/2019     Expenses - Opus                                                                      (1,486)
 8/5/2019     Expenses - MTC                                                                       (7,500)
 8/16/2019    Bank Fee                                                                               (111)
 9/3/2019     Money Market Income                                                  1,183
 9/10/2019    Expenses - Opus                                                                        (495)
 9/10/2019    Expenses - MTC                                                                       (3,750)
 9/10/2019    Expenses - Chris Johnson                                                            (14,946)
 9/10/2019    Expenses - Collas Crill                                                             (44,257)
 9/16/2019    Bank Fee                                                                               (276)
 9/23/2019    Wire transfer fee                                                                       (10)
 9/30/2019    Money Market Income                                                    240
              Total                                                                8,465          (75,451)




                                                                     Page 14                                 Exhibit 2, Page 037
                      Case 2:19-cv-02188-DSF-MRW Document 166 Filed 10/25/19 Page 38 of 71 Page ID
                                                       #:3478

DLI Capital, Inc.
Cash Receipts & Disbursements Details - April 1, 2019 through September 30, 2019

    Date                        Description                       Receipts         Disbursements
 4/1/2019     Money Market Income                                       2,283
 4/11/2019    Bank Fee                                                                     (3,024)
 4/16/2019    Bank Fee                                                                       (251)
 5/2/2019     Money Market Income                                         160
 5/13/2019    Bank Fee                                                                     (2,612)
 5/16/2019    Bank Fee                                                                        (55)
 5/30/2019    Expenses - FTB 2019 DLIA annual tax                                            (800)
 5/30/2019    Expenses - FTB 2019 DLIC annual tax                                            (800)
 6/3/2019     Money Market Income                                         158
 6/11/2019    Bank Fee                                                                     (1,922)
 6/18/2019    Bank Fee                                                                        (60)
 6/19/2019    Expenses - 2017 FTB Penalty                                                     (79)
 6/20/2019    Expenses - Opus                                                             (29,833)
 7/1/2019     Money Market Income                                         147
 7/11/2019    Bank Fee                                                                       (609)
 7/17/2019    Bank Fee                                                                        (68)
 7/29/2019    Expenses - Opus                                                             (44,750)
 7/29/2019    Expenses - MTC                                                               (7,500)
 8/1/2019     Money Market Income                                         150
 8/9/2019     Transfer to 5510 bank account (GP Citibank)                                (500,000)
 8/12/2019    Bank Fee                                                                       (617)
 8/16/2019    Bank Fee                                                                        (78)
 8/30/2019    Money Market Income                                         104
 9/3/2019     Money Market Income                                          44
 9/10/2019    Expenses - Opus                                                             (14,917)
 9/10/2019    Expenses - MTC                                                               (2,500)
 9/11/2019    Bank Fee                                                                       (617)
 9/18/2019    Bank Fee                                                                        (97)
 9/19/2019    Bank Fee                                                                       (120)
 9/30/2019    Money Market Income                                         188
              Total                                                     3,234            (611,309)


                                                                      Page 15                        Exhibit 2, Page 038
                     Case 2:19-cv-02188-DSF-MRW Document 166 Filed 10/25/19 Page 39 of 71 Page ID
                                                      #:3479

DLI Assets Bravo, LLC
Cash Receipts & Disbursements Details - April 1, 2019 through September 30, 2019

    Date                                        Description                        Receipts         Disbursements
 4/1/2019     FPP SandBox                                                                174,806
 4/1/2019     FastPay Partners                                                           299,925
 4/1/2019     Money Market Income                                                           6,775
 4/1/2019     IOU                                                                           2,724
 4/2/2019     TQ Delta                                                                   328,756
 4/2/2019     Mepco                                                                      774,132
 4/3/2019     Capstone                                                                   891,798
 4/3/2019     LoanHero                                                                   101,675
 4/4/2019     iPEL                                                                         13,725
 4/8/2019     LoanHero                                                                     78,519
 4/10/2019    Biz2Credit                                                                 275,000
 4/11/2019    Transfer from 4908 bank account                                                 791
 4/11/2019    Bank Fee                                                                                        (917)
 4/11/2019    Bank Fee                                                                                        (118)
 4/12/2019    Multistream                                                                 24,194
 4/15/2019    LoanHero                                                                   647,516
 4/15/2019    Liberty (Quanta)                                                           167,889
 4/16/2019    Bank Fee                                                                                        (374)
 4/16/2019    Transfer from 4908 bank account                                                163
 4/22/2019    LoanHero                                                                    55,129
 4/29/2019    LoanHero                                                                    74,718
 5/1/2019     FPP Sandbox                                                                169,167
 5/1/2019     FastPay Partners                                                           290,250
 5/1/2019     Money Market Income                                                         52,995
 5/2/2019     Expenses - Thompson Reuters                                                                    (2,575)
 5/2/2019     ROC - Quarterspot                                                          560,000
 5/2/2019     ROC - IOU                                                                    1,800
 5/2/2019     TQ Delta                                                                   342,022
 5/3/2019     Mepco                                                                      749,160
 5/3/2019     Loanhero                                                                    33,490


                                                                     Page 16                        Exhibit 2, Page 039
                     Case 2:19-cv-02188-DSF-MRW Document 166 Filed 10/25/19 Page 40 of 71 Page ID
                                                      #:3480

DLI Assets Bravo, LLC
Cash Receipts & Disbursements Details - April 1, 2019 through September 30, 2019

    Date                                         Description                       Receipts         Disbursements
 5/3/2019     iPEL                                                                         13,725
 5/6/2019     LoanHero                                                                     29,380
 5/6/2019     Multistream Capital                                                          28,938
 5/7/2019     Capstone                                                                    861,255
 5/8/2019     Indigo-DLI Holdings (MGP payoff)                                          5,485,000
 5/10/2019    Indigo-DLI Holdings (interest thru 5/10)                                    761,496
 5/13/2019    LoanHero                                                                    583,226
 5/13/2019    Mepco payoff                                                            60,407,459
 5/13/2019    Bank Fee                                                                                         (805)
 5/16/2019    Bank Fee                                                                                          (87)
 5/16/2019    Biz2Credit                                                                 185,000
 5/17/2019    Multistream payoff                                                       2,336,195
 5/20/2019    Loanhero                                                                    78,029
 5/24/2019    Indigo DLI (Mad Bay payoff)                                                674,488
 5/24/2019    Quanta (Mar Interest)                                                                        (167,889)
 5/28/2019    Expenses - Lien Solutions                                                                        (346)
 5/28/2019    Expenses - Thomson Reuters                                                                     (2,575)
 5/28/2019    Expenses - First Associates                                                                    (5,000)
 5/28/2019    LoanHero                                                                    74,832
 5/30/2019    Parker Simon Kokolis                                                                                7
 5/30/2019    Expenses - FTB 2019 Gross Receipts Tax                                                        (11,790)
 5/30/2019    ROC - Quarterspot                                                          350,000
 5/31/2019    Expenses - Delaware 2018 DLI SPVI annual tax                                                     (300)
 5/31/2019    Liberty (Chaucer)                                                          426,843
 5/31/2019    Money Market Income                                                         12,808
 5/31/2019    Money Market Income                                                         52,450
 6/3/2019     TQ Delta                                                                   353,422
 6/3/2019     FPP Sandbox                                                                174,806
 6/3/2019     FastPay Partners                                                           299,925
 6/3/2019     Money Market Income                                                                           77,222


                                                                     Page 17                        Exhibit 2, Page 040
                     Case 2:19-cv-02188-DSF-MRW Document 166 Filed 10/25/19 Page 41 of 71 Page ID
                                                      #:3481

DLI Assets Bravo, LLC
Cash Receipts & Disbursements Details - April 1, 2019 through September 30, 2019

    Date                                      Description                          Receipts        Disbursements
 6/4/2019     Thompson Coburn refund                                                                        16,795
 6/4/2019     iPEL                                                                        13,725
 6/5/2019     LoanHero                                                                    35,402
 6/6/2019     Capstone                                                                   890,386
 6/10/2019    957 Connor Rd Property Tax Refund                                                              1,563
 6/10/2019    LoanHero                                                                    80,443
 6/11/2019    Bank Fee                                                                                        (441)
 6/17/2019    LoanHero                                                                   498,382
 6/18/2019    Bank Fee                                                                                        (148)
 6/18/2019    Biz2Credit                                                                 190,000
 6/20/2019    Expenses - Lien Solutions                                                                       (520)
 6/20/2019    Expenses - Thomson Reuters                                                                    (2,575)
 6/20/2019    Expenses - First Associates                                                                   (2,538)
 6/20/2019    Expenses - Enoch Kim                                                                          (1,500)
 6/20/2019    Expenses - Opus                                                                               (2,000)
 6/20/2019    Expenses - Parker Simon Kokolis                                                              (10,000)
 6/20/2019    Expenses - Gibson Dunn                                                                        (4,792)
 6/21/2019    Expenses - Ali Hamid                                                                            (510)
 6/24/2019    LoanHero                                                                    57,299
 6/28/2019    Indigo                                                                     172,538
 6/28/2019    ROC - IOU                                                                    4,100
 6/28/2019    Money Market Income                                                         32,604
 6/28/2019    Money Market Income                                                        133,622
 6/28/2019    Money Market Income                                                            196
 7/1/2019     TQ Delta                                                                   342,022
 7/1/2019     FPP Sandbox                                                                152,250
 7/1/2019     FastPay Partners                                                           290,250
 7/1/2019     Money Market Income                                                                            7,898
 7/3/2019     LoanHero                                                                    50,137
 7/3/2019     FPP Sandbox                                                                 16,917


                                                                     Page 18                       Exhibit 2, Page 041
                     Case 2:19-cv-02188-DSF-MRW Document 166 Filed 10/25/19 Page 42 of 71 Page ID
                                                      #:3482

DLI Assets Bravo, LLC
Cash Receipts & Disbursements Details - April 1, 2019 through September 30, 2019

    Date                                       Description                         Receipts         Disbursements
 7/3/2019     ROC - Quarterspot                                                          500,000
 7/5/2019     iPEL                                                                         42,329
 7/8/2019     LoanHero                                                                     42,988
 7/11/2019    Bank Fee                                                                                         (382)
 7/15/2019    LoanHero                                                                   486,044
 7/17/2019    Bank Fee                                                                                         (182)
 7/19/2019    Capstone                                                                   863,840
 7/19/2019    Indigo                                                                     246,484
 7/22/2019    LoanHero                                                                    38,430
 7/24/2019    Biz2Credit                                                                 170,000
 7/29/2019    Expenses - Lien Solutions                                                                        (249)
 7/29/2019    Expenses - Thomson Reuters                                                                     (2,575)
 7/29/2019    Expenses - Enoch Kim                                                                           (6,875)
 7/29/2019    Expenses - Opus                                                                                (3,000)
 7/29/2019    Expenses - MTC                                                                               (117,500)
 7/29/2019    Expenses - Parker Simon Kokolis                                                                (9,021)
 7/29/2019    Expenses - Ali Hamid                                                                             (375)
 7/29/2019    Expenses - First Associates                                                                    (2,500)
 7/29/2019    Expenses - Reserve Capital (Protective Advance)                                                (9,000)
 7/29/2019    Expenses - American Arbitration (Protective Advance)                                           (2,953)
 7/29/2019    Expenses - Atlantic Tommorrow's (Protective Advance)                                             (485)
 7/29/2019    LoanHero                                                                    51,798
 7/30/2019    Parker Simon Kokolis                                                                            1,407
 7/31/2019    Expenses - Saul Ewing (Protective Advance)                                                     (3,688)
 7/31/2019    Money Market Income                                                         38,428
 7/31/2019    Money Market Income                                                        157,827
 7/31/2019    Money Market Income                                                          1,620
 8/1/2019     TQ Delta                                                                   353,422
 8/1/2019     FPP Sandbox                                                                169,167
 8/1/2019     FastPay Partners                                                           299,925


                                                                     Page 19                        Exhibit 2, Page 042
                     Case 2:19-cv-02188-DSF-MRW Document 166 Filed 10/25/19 Page 43 of 71 Page ID
                                                      #:3483

DLI Assets Bravo, LLC
Cash Receipts & Disbursements Details - April 1, 2019 through September 30, 2019

    Date                                        Description                        Receipts         Disbursements
 8/1/2019     Money Market Income                                                          12,456
 8/2/2019     iPEL                                                                         16,350
 8/2/2019     FPP Sandbox                                                                   5,639
 8/5/2019     LoanHero                                                                     33,440
 8/8/2019     Mount Etna Partners                                                        100,000
 8/12/2019    LoanHero                                                                   221,315
 8/12/2019    Capstone                                                                   893,722
 8/12/2019    Bank Fee                                                                                        (350)
 8/16/2019    Expenses - Atlantic Tomorrow's (Protective Advance)                                             (149)
 8/16/2019    Bank Fee                                                                                        (233)
 8/16/2019    Indigo DLI                                                                 254,700
 8/19/2019    FastPay Partners payoff                                                 25,974,150
 8/19/2019    LoanHero                                                                   270,284
 8/20/2019    Expenses - Clay Sylvester (Protective Advance)                                                (10,000)
 8/20/2019    Indigo NOL (reserve acct balance less s fees accrued thru 7/31)             10,226
 8/26/2019    Liberty (9217 S 8th Ave)                                                   354,319
 8/26/2019    LoanHero                                                                    30,424
 8/27/2019    Fidelity National Title - Liberty                                                             (31,500)
 8/27/2019    ROC - Quarterspot                                                          650,000
 8/28/2019    Liberty (20054 PCH) (all but $600k note for the balance)                 1,421,882
 8/29/2019    Parker Simon Kokolis                                                                           2,266
 8/29/2019    Parker Simon Kokolis                                                        51,029
 8/30/2019    Parker Simon Kokolis                                                                              22
 8/30/2019    Liberty (935 Emerald Bay)                                                1,884,355
 8/30/2019    Money Market Income                                                         34,932
 8/30/2019    Money Market Income                                                        143,853
 8/30/2019    Money Market Income                                                          1,476
 9/3/2019     TQ Delta                                                                   353,422
 9/3/2019     FPP Sandbox                                                                174,806
 9/3/2019     Money Market Income                                                         33,807


                                                                       Page 20                      Exhibit 2, Page 043
                      Case 2:19-cv-02188-DSF-MRW Document 166 Filed 10/25/19 Page 44 of 71 Page ID
                                                       #:3484

DLI Assets Bravo, LLC
Cash Receipts & Disbursements Details - April 1, 2019 through September 30, 2019

    Date                                       Description                         Receipts         Disbursements
 9/4/2019     iPEL                                                                         18,950
 9/5/2019     LoanHero                                                                     36,378
 9/9/2019     Biz2Credit                                                                 125,000
 9/10/2019    Expenses - Lien Solutions                                                                        (217)
 9/10/2019    Expenses - Thomson Reuters                                                                     (2,575)
 9/10/2019    Expenses - Opus                                                                                (1,000)
 9/10/2019    Expenses - MTC                                                                                (60,000)
 9/10/2019    Expenses - First Associates                                                                    (2,500)
 9/10/2019    Expenses - Parker Simon Kokolis                                                                (1,795)
 9/10/2019    Expenses - Raymond James                                                                     (247,500)
 9/10/2019    Expenses - Ali Hamid                                                                             (510)
 9/10/2019    Expenses - Enoch Kim                                                                          (11,125)
 9/11/2019    Capstone                                                                   891,515
 9/11/2019    Bank Fee                                                                                         (410)
 9/11/2019    Pier Asset Bidder deposit on Dealstruck portfolio                          130,000
 9/11/2019    Itria Ventures for Biz2Credit                                               30,000
 9/11/2019    Monterey Financial Services for LoanHero                                   479,922
 9/13/2019    Indigo                                                                     254,700
 9/16/2019    Bank Fees                                                                                        (381)
 9/17/2019    Biz2Credit                                                                 250,000
 9/19/2019    Gibson Dunn #0474 & #2635 legal reimb                                                           8,633
 9/20/2019    LoanHero (9/1-9/3 payout)                                                    3,127
 9/26/2019    Biz2Credit                                                                 270,000
 9/30/2019    LoanHero                                                                 4,319,299
 9/30/2019    Expenses - Raymond James                                                                     (500,000)
 9/30/2019    Money Market Income                                                         31,991
 9/30/2019    Money Market Income                                                        180,242
 9/30/2019    Money Market Income                                                         17,989
              Total                                                                  125,694,669         (1,131,017)




                                                                     Page 21                        Exhibit 2, Page 044
                     Case 2:19-cv-02188-DSF-MRW Document 166 Filed 10/25/19 Page 45 of 71 Page ID
                                                      #:3485

DLI Assets, LLC
Cash Receipts & Disbursements Details - April 1, 2019 through September 30, 2019

    Date                              Description                          Receipts         Disbursements
 4/1/2019     Verbatim Professional Reporters                                      400
 4/1/2019     Magnolia Park SKN Gasoline                                           500
 4/1/2019     TTR Manufacturing                                                  1,000
 4/1/2019     Money Market Income                                                  327
 4/2/2019     Pluberex Specialty Pro                                            12,307
 4/2/2019     Reitz Way                                                            150
 4/2/2019     Skymedicus                                                           765
 4/2/2019     First Associates                                                 148,563
 4/3/2019     Barr (various)                                                     8,550
 4/3/2019     A Better Clean                                                     2,879
 4/4/2019     Port City Logistics                                               15,000
 4/4/2019     National Parking Solutions                                         2,500
 4/5/2019     North Ridge Roofing                                                  500
 4/5/2019     Be Graceful Bakery                                                   364
 4/5/2019     Align Chiropratic                                                  2,000
 4/5/2019     Neuto-Fit Systems                                                    750
 4/5/2019     Pacific Automated                                                  3,000
 4/8/2019     Conners Flooring Solutions                                           750
 4/8/2019     Snatch My Waist                                                      600
 4/8/2019     Global Installation                                                2,000
 4/9/2019     Opium Restaurant Group                                             5,000
 4/9/2019     First Associates                                                  51,466
 4/10/2019    Thelan                                                             4,722
 4/10/2019    Sofer On Site International                                          500
 4/11/2019    Bank Fee                                                                                (336)
 4/12/2019    Magnolia Park SKN Gasoline                                              500
 4/12/2019    Pride Truck Wash                                                        500
 4/15/2019    Plumberex Specialty                                                  12,270
 4/16/2019    Bank Fee                                                                                (252)
 4/16/2019    First Associates                                                 106,906


                                                                     Page 22                                  Exhibit 2, Page 045
                      Case 2:19-cv-02188-DSF-MRW Document 166 Filed 10/25/19 Page 46 of 71 Page ID
                                                       #:3486

DLI Assets, LLC
Cash Receipts & Disbursements Details - April 1, 2019 through September 30, 2019

    Date                               Description                         Receipts       Disbursements
 4/16/2019    Peter M Jamieson                                                   3,000
 4/16/2019    5 Star Automotive Center                                           1,200
 4/16/2019    Magnolia Park SKN Gasoline                                            500
 4/17/2019    Barr (various)                                                     6,650
 4/18/2019    Raven Concealment Systems                                          5,520
 4/18/2019    Micromed Diamond Seal Systems                                      1,000
 4/22/2019    Faith In Angels Hospice                                            1,500
 4/22/2019    Impressions In Concrete                                            1,000
 4/22/2019    TL Abbott Investments                                              3,593
 4/23/2019    First Associates                                                  79,074
 4/23/2019    Education Source                                                      501
 4/23/2019    Pleasantville Cabinets                                             3,994
 4/23/2019    5 Star Automotive Center                                           1,200
 4/23/2019    Air Rite Heating                                                      550
 4/23/2019    Magnolia Park SKN Gasoline                                            500
 4/23/2019    T 'N G Plumbing                                                       300
 4/23/2019    Allen Creek Coffee                                                     25
 4/23/2019    Salas Trading                                                         400
 4/23/2019    Pacific Automated                                                  3,000
 4/24/2019    Columbus Restaurant Concepts                                          400
 4/24/2019    Bagels And Co.                                                        200
 4/24/2019    Bravo Tax                                                          5,000
 4/25/2019    Intraline Corporation                                              1,000
 4/29/2019    Sukhveer Josan                                                     1,500
 4/30/2019    First Associates                                                  51,219
 4/30/2019    Quark Entertainment                                                2,585
 4/30/2019    Park City Insurance                                                   300
 4/30/2019    Thelan                                                             4,722
 4/30/2019    Rochelle's Little Angels Day Care                                     200
 4/30/2019    MC Motor                                                           2,000


                                                                     Page 23                              Exhibit 2, Page 046
                     Case 2:19-cv-02188-DSF-MRW Document 166 Filed 10/25/19 Page 47 of 71 Page ID
                                                      #:3487

DLI Assets, LLC
Cash Receipts & Disbursements Details - April 1, 2019 through September 30, 2019

    Date                            Description                            Receipts         Disbursements
 5/1/2019     Barr (various)                                                     7,700
 5/1/2019     Affinity Designs                                                   1,696
 5/1/2019     Eco Scribe                                                         1,000
 5/1/2019     Magnolia Park SKN Gasoline                                            500
 5/1/2019     Money Market Income                                                   265
 5/2/2019     Expenses - E Byrnes                                                                   (1,440)
 5/2/2019     Expenses - Experian annual renewal                                                    (2,800)
 5/2/2019     Shuvashree Inc                                                        3,000
 5/2/2019     Wise Choice                                                          15,000
 5/2/2019     Global Installation                                                   2,000
 5/3/2019     A Better Clean                                                        2,879
 5/3/2019     Esliker - Samuels                                                     2,566
 5/6/2019     Allen Creek Coffee                                                       25
 5/7/2019     First Associates                                                     56,704
 5/7/2019     Magnolia Park SKN Gasoline                                              500
 5/8/2019     National Parking                                                      2,500
 5/9/2019     Conners Flooring                                                        750
 5/9/2019     Snatch My Waist                                                         600
 5/9/2019     Piper Glen Ballroom                                                     178
 5/9/2019     TTR Manufacturing                                                     1,000
 5/9/2019     First World Financial                                                 6,625
 5/10/2019    Sam Rubin                                                             1,500
 5/13/2019    His and Hers Landscaping                                                 20
 5/13/2019    Luxe Restaurant                                                         200
 5/13/2019    Bank Fee                                                                                (180)
 5/14/2019    First Associates                                                     66,066
 5/14/2019    Magnolia Park SKN Gasoline                                              500
 5/15/2019    Borden Holdings                                                         350
 5/15/2019    Reitz Way                                                               150
 5/16/2019    Bank Fee                                                                                 (99)


                                                                     Page 24                                  Exhibit 2, Page 047
                     Case 2:19-cv-02188-DSF-MRW Document 166 Filed 10/25/19 Page 48 of 71 Page ID
                                                      #:3488

DLI Assets, LLC
Cash Receipts & Disbursements Details - April 1, 2019 through September 30, 2019

    Date                              Description                          Receipts         Disbursements
 5/16/2019    Be Graceful                                                             364
 5/16/2019    Raven Concealment Systems                                             5,520
 5/17/2019    British Swim Chicago                                                  2,000
 5/17/2019    Pride Truckwash                                                         500
 5/17/2019    Magnolia Park SKN Gasoline                                              500
 5/20/2019    Air Rite                                                                550
 5/20/2019    TNG Plumbing                                                            300
 5/21/2019    First Associates                                                     64,773
 5/23/2019    Peter Jamieson                                                        3,000
 5/23/2019    Magnolia Park SKN Gasoline                                              750
 5/23/2019    Columbus Restaurant Concepts (Richard Motzel)                           400
 5/23/2019    Allen Creek Coffee                                                       25
 5/24/2019    Affinity Designs                                                      1,696
 5/24/2019    Sam Rubin                                                             1,500
 5/24/2019    Redhead Enterprises                                                   3,876
 5/28/2019    Expenses - Barr                                                                       (1,275)
 5/28/2019    Expenses - E. Byrnes                                                                  (3,105)
 5/28/2019    Expenses - Lien Solutions                                                               (300)
 5/28/2019    First World Financial                                                 6,625
 5/28/2019    Verbatim Professional Reporters                                         400
 5/28/2019    Pleasantville Cabinets                                                3,994
 5/28/2019    Shuvashree Inc.                                                       3,000
 5/28/2019    Sukhveer Josan                                                        1,500
 5/29/2019    First Associates                                                     49,505
 5/29/2019    Global Client Solutions                                               2,585
 5/29/2019    Magnolia Park Gasoline                                                  750
 5/30/2019    Barr (various)                                                        7,603
 5/31/2019    Thelan                                                                4,722
 5/31/2019    Rejuvenate Therapy                                                      210
 5/31/2019    MC Motor                                                              2,000


                                                                     Page 25                                  Exhibit 2, Page 048
                     Case 2:19-cv-02188-DSF-MRW Document 166 Filed 10/25/19 Page 49 of 71 Page ID
                                                      #:3489

DLI Assets, LLC
Cash Receipts & Disbursements Details - April 1, 2019 through September 30, 2019

    Date                              Description                          Receipts         Disbursements
 5/31/2019    Money Market Income                                                    0
 6/3/2019     5 Star Auto                                                        1,200
 6/3/2019     RC Machine                                                         3,500
 6/3/2019     Pacific Automated                                                  3,000
 6/4/2019     First Associates                                                  64,960
 6/4/2019     National Parking                                                   2,500
 6/4/2019     A Better Clean                                                     2,879
 6/4/2019     Intraline Corp                                                     1,000
 6/5/2019     Conners Flooring Solutions                                           750
 6/5/2019     Magnolia Park SKN Gasoline                                           750
 6/5/2019     Piper Glen Ballroom                                                   89
 6/7/2019     Sofer On Site International                                          500
 6/7/2019     Global installation                                                2,000
 6/7/2019     Micromed Diamond Seal                                                500
 6/11/2019    First Associates                                                 143,658
 6/11/2019    Bank Fee                                                                                 (46)
 6/12/2019    Esliker - Samuels                                                     2,566
 6/12/2019    Brandon Greve                                                           793
 6/12/2019    Magnolia Park SKN Gasoline                                              750
 6/12/2019    Allen Creek Coffee                                                       75
 6/14/2019    British Swim                                                          2,000
 6/18/2019    Bank Fee                                                                                (154)
 6/18/2019    First Associates                                                     55,605
 6/19/2019    Raven Concealment Systems                                             5,520
 6/19/2019    Peter Jamieson                                                        3,000
 6/19/2019    Magnolia Park SKN Gasoline                                              750
 6/19/2019    Pride Truck Wash                                                        500
 6/19/2019    Columbus Restaurant Concepts (Richard Motzel)                           400
 6/19/2019    RC Machine                                                            3,500
 6/20/2019    Expenses - E Byrnes                                                                     (675)


                                                                     Page 26                                  Exhibit 2, Page 049
                     Case 2:19-cv-02188-DSF-MRW Document 166 Filed 10/25/19 Page 50 of 71 Page ID
                                                      #:3490

DLI Assets, LLC
Cash Receipts & Disbursements Details - April 1, 2019 through September 30, 2019

    Date                             Description                           Receipts         Disbursements
 6/20/2019    Expenses - Lien Solutions                                                                (263)
 6/20/2019    Expenses - Opus                                                                        (2,000)
 6/21/2019    Pleasantville Cabinets                                                3,994
 6/24/2019    Affinity Designs                                                        850
 6/24/2019    Reitz Way                                                               150
 6/24/2019    Shuvashree Inc.                                                       3,000
 6/24/2019    Air Rite Heating                                                        550
 6/25/2019    First Associates                                                     58,177
 6/25/2019    TNG Plumbling                                                           300
 6/26/2019    Magnolia Park SKN Gasoline                                              750
 6/27/2019    Quark Enterntainment (Global Client Solutions)                        2,585
 6/27/2019    Allen Creek Coffee                                                      100
 6/27/2019    North Ridge Roofing                                                   1,000
 6/28/2019    Sukhveer Josan                                                        1,500
 6/28/2019    MC Motor                                                              2,000
 6/28/2019    Sam Rubin                                                             1,500
 6/28/2019    First World Financial                                                 6,625
 6/28/2019    Money Market Income                                                       0
 7/1/2019     Intraline Corp                                                        1,000
 7/1/2019     Salas Trading                                                           400
 7/2/2019     First Associates                                                     43,179
 7/2/2019     Magnolia Park SKN Gasoline                                              750
 7/2/2019     Piper Glen Ballroom                                                      89
 7/3/2019     Reitz Way                                                               150
 7/5/2019     His and Hers Landscaping                                                 40
 7/8/2019     Conners Flooring Solutions                                              750
 7/8/2019     Magnolia Park SKN Gasoline                                              750
 7/9/2019     First Associates                                                     26,038
 7/9/2019     Arizona Sandwich Co                                                   1,306
 7/10/2019    Barr (various)                                                       37,525


                                                                     Page 27                                   Exhibit 2, Page 050
                     Case 2:19-cv-02188-DSF-MRW Document 166 Filed 10/25/19 Page 51 of 71 Page ID
                                                      #:3491

DLI Assets, LLC
Cash Receipts & Disbursements Details - April 1, 2019 through September 30, 2019

    Date                             Description                           Receipts          Disbursements
 7/10/2019    A Better Clean                                                     2,879
 7/11/2019    Salas Trading                                                         400
 7/11/2019    British Swim Chicago                                               2,000
 7/11/2019    Thelan                                                             4,722
 7/11/2019    Global Installation                                                2,000
 7/15/2019    Raven Concealment Systems                                          5,520
 7/15/2019    Tradewinds                                                         3,172
 7/15/2019    Peter Jamieson                                                     3,000
 7/15/2019    Align Chiropractic                                                 2,500
 7/15/2019    Magnolia Park SKN Gasoline                                            750
 7/15/2019    Snatch My Waist                                                       600
 7/15/2019    Allen Creek Coffee                                                     50
 7/16/2019    First Associates                                                  81,497
 7/17/2019    Bank Fee                                                                                 (132)
 7/17/2019    Return item (Align Chiropractic)                                     (2,500)
 7/19/2019    Columbus Restaurant Concepts (Richard Motzel)                           400
 7/22/2019    Magnolia Park SKN Gasoline                                              750
 7/22/2019    Air Rite Heating                                                        550
 7/23/2019    First Associates                                                     16,437
 7/24/2019    Affinity Designs                                                      1,000
 7/25/2019    Allen Creek Coffee                                                      100
 7/29/2019    Expenses - Lien Solutions                                                                (421)
 7/29/2019    Expenses - Opus                                                                        (3,000)
 7/29/2019    Expenses - MTC                                                                         (5,000)
 7/29/2019    Expenses - E Byrnes                                                                    (1,095)
 7/29/2019    Intraline Corp                                                        1,000
 7/29/2019    First World Financial                                                 6,625
 7/29/2019    Quark Enterntainment (Global Client Solutions)                        2,585
 7/29/2019    Sukhveer Josan                                                        2,000
 7/29/2019    Magnolia Park SKN Gasoline                                              750


                                                                     Page 28                                   Exhibit 2, Page 051
                     Case 2:19-cv-02188-DSF-MRW Document 166 Filed 10/25/19 Page 52 of 71 Page ID
                                                      #:3492

DLI Assets, LLC
Cash Receipts & Disbursements Details - April 1, 2019 through September 30, 2019

    Date                             Description                           Receipts         Disbursements
 7/29/2019    TNG Plumbing                                                            300
 7/30/2019    First Associates                                                     48,763
 7/31/2019    Barr (various)                                                        6,588
 7/31/2019    Thelan                                                                4,722
 7/31/2019    Micromed Diamond Sealm                                                  500
 7/31/2019    MC Motor                                                              2,000
 7/31/2019    Money Market Income                                                       1
 8/1/2019     Shuvashree Inc.                                                       1,500
 8/5/2019     Pleasantville Cabinets                                                3,994
 8/5/2019     5 Star Auto                                                           1,200
 8/5/2019     Magnolia Park SKN Gasoline                                              750
 8/5/2019     Conners Flooring Solutions                                              750
 8/5/2019     Piper Glen Ballroom                                                      89
 8/5/2019     Esliker - Samuels                                                     2,566
 8/5/2019     Reitz Way                                                               300
 8/6/2019     First Associates                                                     59,990
 8/7/2019     Barr (various)                                                       13,232
 8/8/2019     His and Hers Landscaping                                                 20
 8/8/2019     Global Installation                                                   2,000
 8/9/2019     Tradewinds                                                            3,172
 8/9/2019     Snatch My Waist                                                         300
 8/9/2019     Pacific Automated                                                     2,500
 8/12/2019    British Swim Chicago                                                  2,000
 8/12/2019    B5 Star Auto                                                          1,200
 8/12/2019    Magnolia Park SKN Gasoline                                              750
 8/13/2019    First Associates                                                     50,230
 8/16/2019    Bank Fee                                                                                (155)
 8/16/2019    Be Graceful Bakery                                                    1,000
 8/16/2019    Raven Concealment Systems                                             5,520
 8/16/2019    Peter Jamieson                                                        3,000


                                                                     Page 29                                  Exhibit 2, Page 052
                     Case 2:19-cv-02188-DSF-MRW Document 166 Filed 10/25/19 Page 53 of 71 Page ID
                                                      #:3493

DLI Assets, LLC
Cash Receipts & Disbursements Details - April 1, 2019 through September 30, 2019

    Date                             Description                           Receipts         Disbursements
 8/16/2019    Air Rite Heating                                                        550
 8/20/2019    First Associates                                                     26,191
 8/20/2019    Magnolia Park SKN Gasoline                                              750
 8/20/2019    Columbus Restaurant Concepts (Richard Motzel)                           400
 8/21/2019    A Better Clean                                                       15,002
 8/26/2019    Affinity Designs                                                        900
 8/26/2019    Quark Enterntainment (Global Client Solutions)                        2,585
 8/26/2019    Magnolia Park SKN Gasoline                                              750
 8/26/2019    TNG Plumbing                                                            300
 8/27/2019    First Associates                                                     48,940
 8/28/2019    Sukhveer Josan                                                        4,000
 8/28/2019    Pleasantville Cabinets                                                3,994
 8/29/2019    Pacific Automated                                                     6,500
 8/30/2019    Sam Rubin                                                             3,000
 8/30/2019    MC Motor                                                              2,000
 8/30/2019    Be Graceful Bakery                                                      375
 8/30/2019    Quark Enterntainment                                                  2,585
 8/30/2019    Money Market Income                                                       1
 9/3/2019     Verbatim Professional Reporters                                         400
 9/3/2019     Magnolia Park SKN Gasoline                                              750
 9/4/2019     First Associates                                                     24,630
 9/4/2019     Intraline Corp                                                        1,000
 9/4/2019     National Parking                                                      2,500
 9/5/2019     Barr (various)                                                       17,958
 9/5/2019     Piper Glen Ballroom                                                      89
 9/5/2019     Reitz Way                                                               150
 9/5/2019     TL Abbott Investments                                                 3,593
 9/6/2019     His and Hers Landscaping                                                 20
 9/6/2019     Micromed Diamond Seal Systems                                           500
 9/6/2019     Salas Trading                                                           400


                                                                     Page 30                                Exhibit 2, Page 053
                     Case 2:19-cv-02188-DSF-MRW Document 166 Filed 10/25/19 Page 54 of 71 Page ID
                                                      #:3494

DLI Assets, LLC
Cash Receipts & Disbursements Details - April 1, 2019 through September 30, 2019

    Date                             Description                           Receipts         Disbursements
 9/9/2019     Expenses - E Byrnes                                                                    (1,752)
 9/9/2019     Magnolia Park SKN Gasoline                                              750
 9/9/2019     Esliker - Samuels                                                     2,566
 9/10/2019    Expenses - Opus                                                                        (1,000)
 9/10/2019    Expenses - MTC                                                                         (2,500)
 9/10/2019    Expenses - Lien Solutions                                                                 (12)
 9/10/2019    First Associates                                                     23,340
 9/10/2019    Cruvoir (Cody Leeder)                                                   925
 9/11/2019    Cruvoir (Cody Leeder)                                                   138
 9/11/2019    First World Financial                                                 6,625
 9/11/2019    Tradewinds                                                            3,172
 9/13/2019    Be Graceful Bakery                                                      375
 9/16/2019    Bank Fees                                                                                (255)
 9/16/2019    Cruvoir (Cody Leeder)                                                   932
 9/16/2019    TTR Manufacturing                                                     3,000
 9/16/2019    Thelan                                                                4,722
 9/17/2019    First Associates                                                     56,890
 9/17/2019    Cruvoir (Cody Leeder)                                                   922
 9/17/2019    Raven Concealment Systems                                             5,520
 9/17/2019    Magnolia Park SKN Gasoline                                              750
 9/17/2019    TNG Plumbing                                                            650
 9/18/2019    Barr (McQuaid & Co.)                                                    638
 9/18/2019    Cruvoir (Cody Leeder)                                                    75
 9/19/2019    Cruvoir (Cody Leeder)                                                   136
 9/19/2019    Columbus Restaurant Concepts (Richard Motzel)                           400
 9/20/2019    Cruvoir (Cody Leeder)                                                   647
 9/23/2019    Magnolia Park SKN Gasoline                                              750
 9/23/2019    Air Rite Heating                                                        550
 9/24/2019    First Associates                                                     23,790
 9/24/2019    Cruvoir (Cody Leeder)                                                 2,342


                                                                     Page 31                                   Exhibit 2, Page 054
                     Case 2:19-cv-02188-DSF-MRW Document 166 Filed 10/25/19 Page 55 of 71 Page ID
                                                      #:3495

DLI Assets, LLC
Cash Receipts & Disbursements Details - April 1, 2019 through September 30, 2019

    Date                            Description                            Receipts        Disbursements
 9/24/2019    Verbatim Professional Reporters                                        450
 9/25/2019    Affinity Designs                                                     1,696
 9/25/2019    Cruvoir (Cody Leeder)                                                  576
 9/25/2019    Tradewinds                                                           3,523
 9/26/2019    Cruvoir (Cody Leeder)                                                  925
 9/26/2019    Peter Jamieson                                                       3,000
 9/27/2019    Intraline Corp                                                       1,000
 9/27/2019    Pacific Automated                                                    2,500
 9/27/2019    Be Graceful Bakery                                                     375
 9/30/2019    Opium Restarant Group                                               15,000
 9/30/2019    MC Motor                                                             2,000
 9/30/2019    Money Market Income                                                  3,325
              Total                                                            2,111,633          (28,246)




                                                                     Page 32                                 Exhibit 2, Page 055
                     Case 2:19-cv-02188-DSF-MRW Document 166 Filed 10/25/19 Page 56 of 71 Page ID
                                                      #:3496

DLI SPV I, LLC
Cash Receipts & Disbursements Details - April 1, 2019 through September 30, 2019

    Date                     Description                         Receipts          Disbursements
 4/11/2019 Transfer to 1602 bank account                                                     (791)
 4/16/2019 Transfer to 1602 bank account                                                     (163)
           Total                                                            -                (954)




                                                                     Page 33                         Exhibit 2, Page 056
Case 2:19-cv-02188-DSF-MRW Document 166 Filed 10/25/19 Page 57 of 71 Page ID
                                 #:3497




                 Exhibit 3
                                                       Exhibit 3, Page 057
Case 2:19-cv-02188-DSF-MRW Document 166 Filed 10/25/19 Page 58 of 71 Page ID
                                 #:3498


                                         Bradley D. Sharp, Receiver
                                        Development Specialists, Inc.
                                     333 South Grand Avenue Suite 4100
                                          Los Angeles, CA 90071
                                               (213) 617-2717




                   STANDARDIZED FUND
                   ACCOUNTING REPORT
                                CIVIL - RECEIVERSHIP FUND




       Consolidated Direct Lending Investments Receivership Entities 1
                Civil Court Docket No. 2:19−cv−02188−DSF−MRW




                                   Reporting Period 7/1/2019 to 9/30/2019


 Note 1: Direct Lending Investments, LLC, Direct Lending Income Fund, L.P., Direct Lending Income Feeder Fund,
 Ltd., DLI Capital, Inc., DLI Lending Agent, LLC, DLI Assets Bravo, LLC, and their successors, subsidiaries and
 affiliated entities have been consolidated and are collectively referred to in this report as the “Consolidated Direct
 Lending Investments Receivership Entities.”




                                                           1                            Exhibit 3, Page 058
                                Case 2:19-cv-02188-DSF-MRW Document 166 Filed 10/25/19 Page 59 of 71 Page ID
                                                                 #:3499




            STANDARDIZED FUND ACCOUNTING REPORT for Consolidated Direct Lending Investments Receivership Entities - Cash Basis
                                  Receivership; Civil Court Docket No. 2:19−cv−02188−DSF−MRW
                                              Reporting Period 7/1/2019 to 9/30/2019

Fund Accounting (See Instructions):
                                                                                   Detail            Subtotal              Grant Total
Line 1      Beginning Balance (As of 7/1/2019):         (See Schedule 1.1)                                             $      113,112,813
            Increases in Fund Balance:
Line 2      Business Income                                                        10,245,946
Line 3      Cash and Securities                                                           -
Line 4      Interest/Dividend Income                                                  687,678
Line 5      Business Asset Liquidation                                             34,191,169
Line 6      Personal Asset Liquidation                                                    -
Line 7      Third-Party Litigation Income                                                 -
Line 8      Miscellaneous - Other                                                         -
            Total Funds Available (Lines 1 - 8):                                                 $        45,124,793   $      158,237,606
            Decreases in Fund Balance:
Line 9      Disbursements to Investors                                                      -
Line 10     Disbursements for Receivership Operations:
 Line 10a   Disbursements to Receiver or Other Professionals                               -
 Line 10b   Business Asset Expenses                                            $     2,131,255
 Line 10c   Personal Asset Expenses                                                        -
 Line 10d   Investment Expenses                                                            -
 Line 10e   Third-Party Litigation Expenses
                 1. Attorney Fees                                                           -
                 2. Litigation Expenses                                                     -
              Total Third-Party Litigation Expenses                                         -
 Line 10f   Tax Administrator Fees and Bonds                                                -
 Line 10g   Federal and State Tax Payments                                                  -
            Total Disbursements for Receivership Operations                                      $         2,131,255
Line 11     Disbursements for Distribution Expenses Paid by the Fund:
 Line 11a    Distribution Plan Development Expenses:
             1. Fees:
                 Fund Administrator                                                         -
                 Independent Distribution Consultant (IDC)                                  -
                 Distribution Agent                                                         -
                 Consultants                                                                -
                 Legal Advisers                                                             -
                 Tax Advisers                                                               -
             2. Administrative Expenses                                                     -
             3. Miscellaneous                                                               -
            Total Plan Development Expenses                                                 -
 Line 11b   Distribution Plan Implementation Expenses:
             1. Fees:
                 Fund Administrator                                                         -
                 IDC                                                                        -
                 Distribution Agent                                                         -
                 Consultants                                                                -
                 Legal Advisers                                                             -
                 Tax Advisers                                                               -
             2. Administrative Expenses                                                     -
             3. Investor Identification:                                                    -
                 Notice/Publishing Approved Plan                                            -
                 Claimant Identification                                                    -
                 Claims Processing                                                          -
                 Web Site Maintenance/Call Center                                           -
             4. Fund Administrator Bond                                                     -
             5. Miscellaneous                                                               -
             6. Fed Acct. for Investor Restitution (FAIR) Reporting Expenses                -
            Total Plan Implementation Expenses                                              -
            Total Disbursements for Distribution Expenses Paid by the Fund                                       -




                                                                               2                                                  Exhibit 3, Page 059
                                   Case 2:19-cv-02188-DSF-MRW Document 166 Filed 10/25/19 Page 60 of 71 Page ID
                                                                    #:3500




            STANDARDIZED FUND ACCOUNTING REPORT for Consolidated Direct Lending Investments Receivership Entities - Cash Basis
                                  Receivership; Civil Court Docket No. 2:19−cv−02188−DSF−MRW
                                              Reporting Period 7/1/2019 to 9/30/2019

Line 12      Disbursements to Court/Other:
 Line 12a    Investment Expenses/Court Registry Investment System (CRIS) Fees                        -
 Line 12b    Federal Tax Payments                                                                    -
             Total Disbursements to Court/Other                                                                                   -

             Total Funds Disbursed (Line 9 - 12)                                                                                       $         2,131,255

Line 13      Ending Balance (As of 9/30/2019):                (See Schedule 1.1)                                                       $      156,106,351

Note: Transfers between the accounts of the consolidated entities on this report are not included in the schedules contained herein.
                                                                                            Detail                  Subtotal               Grant Total
Line 14      Ending Balance of Fund - Net Assets:
 Line 14a    Cash & Cash Equivalents                                                                                                   $       156,106,351
 Line 14b    Investments                                                                                                                      TBD
 Line 14c    Other Assets or Uncleared Funds                                                                                                  TBD
             Total Ending Balance of Fund - Net Assets                                                                                 $       156,106,351


OTHER SUPPLEMENTAL INFORMATION:
                                                                                            Detail                  Subtotal               Grant Total
             Report of Items NOT To Be Paid by the Fund:
Line 15      Disbursements for Plan Administration Expenses Not Paid by the Fund:
 Line 15a    Plan Development Expenses Not Paid by the Fund:
              1. Fees:
                  Fund Administrator
                  IDC
                  Distribution Agent
                  Consultants
                  Legal Advisers
                  Tax Advisers
              2. Administrative Expenses
              3. Miscellaneous
             Total Plan Development Expenses Not Paid by the Fund
 Line 15b    Plan Implementation Expenses Not Paid by the Fund:
              1. Fees:
                  Fund Administrator
                  IDC
                  Distribution Agent
                  Consultants
                  Legal Advisers
                  Tax Advisers
              2. Administrative Expenses
              3. Investor Identification:
                  Notice/Publishing Approved Plan
                  Claimant Identification
                  Claims Processing
                  Web Site Maintenance/Call Center
              4. Fund Administrator Bond
              5. Miscellaneous
              6. FAIR Reporting Expenses
             Total Plan Implementation Expenses Not Paid by the Fund
 Line 15c    Tax Administrator Fees & Bonds Not Paid by the Fund
             Total Disbursements for Plan Administration Expenses Not Paid by the Fund
Line 16      Disbursements to Court/Other Not Paid by the Fund:
 Line 16a     Investment Expenses/CRIS Fees
 Line 16b     Federal Tax Payments
             Total Disbursements to Court/Other Not Paid by the Fund
Line 17      DC & State Tax Payments




                                                                                     3                                                             Exhibit 3, Page 060
Case 2:19-cv-02188-DSF-MRW Document 166 Filed 10/25/19 Page 61 of 71 Page ID
                                 #:3501




                                                       Exhibit 3, Page 061
Case 2:19-cv-02188-DSF-MRW Document 166 Filed 10/25/19 Page 62 of 71 Page ID
                                 #:3502




                 Exhibit 4
                                                       Exhibit 4, Page 062
    Case 2:19-cv-02188-DSF-MRW Document 166 Filed 10/25/19 Page 63 of 71 Page ID
                                     #:3503




Investment Portfolio Summary (Positions as of September 30, 2019)
($ in millions)
                                                                                                                          3/31/2019                       9/30/2019
                                                                                              Initial Inv.   Maturity     Par Debt Interim      Other     Par Debt
 # Investment                Form of Investment                 Collateral                       Date         Date         Amount Paydown       Adjs       Amount

 1 Dealstruck         Whole Loans. 12-16                        Small balance                 11/19/2014        N/A           $4.9     ($2.3)    ($2.6)           -
   Funding 3, LLC [1] foreclosure on LLC                        commercial loans and
                                                                lines of credit
 2 Quarterspot [2]           Whole Loans                Small balance          8/1/2013                         N/A           $2.4     (0.30)    (0.38)       $1.7
                                                        commercial loans
 3 LoanHero                  Whole Loans. 12-17         Unsecured indirect     4/30/2015                        N/A          $11.0     ($7.7)    ($3.3)           -
                             foreclosure on asset-based consumer loans
                             facility
 4 Investment D              Whole Loans                Small balance          7/31/2015                        N/A           $1.4       -         -          $1.4
                                                        commercial real estate
 5 Biz2Credit                Whole Loans                Merchant Cash Advances 3/7/2014                         N/A          $12.1     ($1.2)   ($10.9)           -

 6 Investment F              Corporate Term Loan                N/A                           8/30/2018 On demand             $2.0       -         -          $2.0

 7 Investment G              Asset-Based Facility               Purchase order finance         3/1/2017       1/1/2022        $8.6       -         -          $8.6

 8 Investment H              Corporate Term Loan                All assets lien over entity    2/1/2016      12/31/2021      $98.7       -         -         $98.7
                                                                (no pledge of stock)

 9 Investment I              Second Lien Asset-Based            Unsecured indirect            4/30/2015      1/24/2023       $85.3       -         -         $85.3
                             Facility                           consumer loans
10 Investment J              First Lien Corporate Term          Mineral rights for 6 oil      6/19/2017       6/1/2019        $4.1       -        $0.4        $4.5
                             Loan                               and gas wells
11 Investment K              Corporate Term Loan                Accounts receivable,          4/25/2017      3/31/2018        $9.6       -         -          $9.6
                                                                purchase orders and
                                                                charge orders
12 Investment L              Corporate Term Loan                Litigation finance            10/9/2018      10/5/2021       $27.4       -         -         $27.4

13 Investment M              Asset-Based Facility               Litigation finance             5/1/2017       5/1/2022       $62.0       -         -         $62.0

14 Investment N              Asset-Based Facility               Accounts receivable,           9/1/2015      3/14/2023       $69.3       -         -         $69.3
                                                                purchase order finance
                                                                and movie film finance
15 Fast Pay Partners, Second Lien Asset-Based                   Accounts receivable           3/16/2018      9/19/2020       $19.8    ($19.8)      -              -
   LLC                Facility                                  (digital media)
16 Investment P       Asset-Based Facility                      Accounts receivable           12/7/2018      12/7/2020       $14.0       -         -         $14.0
                                                                (digital media)
17 Future Payment            Asset-Based Facility               Structured Settlements        12/14/2018 11/30/2021           $2.3     ($2.3)      -              -
   Portfolio LLC
   (Multistream
   Capital)
18 Investment R              Asset-Based Facility               1 distressed commercial 12/22/2016 12/22/2021                $25.9     ($6.2)      -         $19.7
                                                                real estate property (1             (Maturity
                                                                parcel) and 1 note backed             Date
                                                                by a VC investment in a             Extension
                                                                cloud-based billing                option of 2
                                                                service company                      years)


19 Investment S              Second Lien Asset-Based            Residential real estate       7/17/2017      5/30/2021        $9.8     ($0.5)      -          $9.3
                             Facility                           (Fix and Flip)
20 Investment T              Second Lien Asset-Based            Residential real estate       7/31/2015      7/31/2020       $56.3       -         -         $56.3
                             Facility                           (Fix and Flip)
21 Origin SPE, LLC           Second Lien Asset-Based            Vehicle Service Contract      5/18/2017       5/1/2022       $59.9    ($59.9)      -              -
   (Mepco)                   Facility                           Loans
22 VoIP Guardian             Asset-Based Facility               Accounts receivable           10/1/2015       9/1/2020      $202.6       -         -        $202.6
   Partners 1, LLC                                              (international
                                                                telecommunication)

    Total                                                                                                                   $789.6   ($100.3)   ($16.8)     $672.5

    [1] Information as of October 16, 2019 (the Dealstruck sale closing date).
    [2] Information as of June 30, 2019.




                                                                                                                                       Exhibit 4, Page 063
Case 2:19-cv-02188-DSF-MRW Document 166 Filed 10/25/19 Page 64 of 71 Page ID
                                 #:3504




                 Exhibit 5
                                                       Exhibit 5, Page 064
                                    Case 2:19-cv-02188-DSF-MRW Document 166 Filed 10/25/19 Page 65 of 71 Page ID
                                                                     #:3505

Direct Lending Investments
13 Week Cash Flow Forecast: CONSOLIDATED - Excluding Receipts
As of October 24, 2019
USD in 000's
                                           Week Ending
                                             1-Nov       8-Nov             15-Nov       22-Nov       29-Nov       6-Dec       13-Dec       20-Dec       27-Dec       3-Jan        10-Jan       17-Jan       24-Jan
                                              Wk 1       Wk 2               Wk 3         Wk 4         Wk 5        Wk 6         Wk 7         Wk 8         Wk 9        Wk 10        Wk 11        Wk 12        Wk 13         Total
Disbursements:
  Payroll                                              $41         $32         $34         $35          $35          $45         $30          $34          $64          $35          $23          $26          $27          $461
  Building Rent & Expenses [1]                           4           -            -          -            -            4           -            -          233         (285)           -            -            -            (44)
  Other Operating (see pg. 4)                          141          67           38          4           15           11          23            4           13           11           10            6           12            354
  OCP Services (see pg. 5)                               4          20            -         71          115            -           -            -          155            -            -            -          182            548
  Taxes                                                  -           -            -          -            -            -           -            -            -            -            -            -            -              -
    Operating Disbursements                            190         119           72        110          165           60          52           38          465         (239)          32           32          221          1,318

  Required Funding Request (TBD)                          -           -             -            -            -           -            -            -            -           -             -            -            -            -

  Professionals: [2]
    Bradley D. Sharp / DSI                                -           -             -            -      230               -            -            -      230               -             -            -      230           690
    Diamond McCarthy                                      -           -             -            -      210               -            -            -      210               -             -            -      210           630
    BRG                                                   -           -             -            -        5               -            -            -       10               -             -            -       40            55
    Stretto                                               -           -             -            -       10               -            -            -       15               -             -            -       20            45
    Chris Johnson (Cayman JOL)                            -           -             -            -       55               -            -            -       55               -             -            -       55           165
    Alston & Bird LLP (Cayman JOL Counsel)                -           -             -            -       50               -            -            -       50               -             -            -       50           150
    Collas Crill (Cayman JOL Counsel)                     -           -             -            -       60               -            -            -       60               -             -            -       60           180
    Goldberg Kohn LTD                                     -           -             -            -       65               -            -            -       65               -             -            -       65           195
    Raymond James [3]                                     -           -             -            -        -               -            -            -        -               -             -            -        -              -
  Total Professionals                                     -           -             -            -      685               -            -            -      695               -             -            -      730          2,110

       Total Disbursements                           ($190)      ($119)        ($72)      ($110)       ($850)       ($60)        ($52)        ($38)     ($1,160)       $239          ($32)        ($32)      ($951)       ($3,428)

  Cash, Beginning Balance                         $157,000 $156,810 $156,691 $156,619 $156,509 $155,658 $155,598 $155,546 $155,508 $154,348                                      $154,588 $154,556 $154,523              $157,000
    Less: Disbursements                               (190)    (119)     (72)    (110)    (850)     (60)     (52)     (38)  (1,160)     239                                           (32)     (32)    (951)               (3,428)
  Cash, Ending Balance                            $156,810 $156,691 $156,619 $156,509 $155,658 $155,598 $155,546 $155,508 $154,348 $154,588                                      $154,556 $154,523 $153,572              $153,572




[1] Week 9 assumes buyout of remaining lease and return of deposit to Sublessee. Lease buyout is expected to also result in the release of a $285K cash deposit securing the letter of credit reflected in week 10.
[2] Professionals fees and expenses are presented on a monthly accrual basis.
[3] Success fee to be paid upon sale or refinancing closing(s) and is netted against cash receipts. The total fees to RJA for its services under the IB Engagement are capped at $4 million.




                                                                                                         Page 1                                                                    Exhibit 5, Page 065
                                    Case 2:19-cv-02188-DSF-MRW Document 166 Filed 10/25/19 Page 66 of 71 Page ID
                                                                     #:3506

Direct Lending Investments
13 Week Cash Flow Forecast: DOMESTIC ENTITIES - Excluding Receipts
As of October 24, 2019
USD in 000's
                                           Week Ending
                                             1-Nov        8-Nov            15-Nov       22-Nov       29-Nov       6-Dec       13-Dec       20-Dec       27-Dec       3-Jan        10-Jan       17-Jan       24-Jan
                                              Wk 1         Wk 2             Wk 3         Wk 4         Wk 5        Wk 6         Wk 7         Wk 8         Wk 9        Wk 10        Wk 11        Wk 12        Wk 13         Total
Disbursements:
  Payroll                                              $41         $32         $34         $35          $35          $45         $30          $34          $64          $35          $23          $26          $27          $461
  Building Rent & Expenses [1]                           4           -            -          -            -            4           -            -          233         (285)           -            -            -            (44)
  Other Operating (see pg. 4)                           34          67           38          4           15           11          23            4           13           11           10            6           12            247
  OCP Services (see pg. 5)                               4          19            -         68          115            -           -            -          155            -            -            -          179            539
  Taxes                                                  -           -            -          -            -            -           -            -            -            -            -            -            -              -
    Operating Disbursements                             83         118           72        106          165           60          52           38          465         (239)          32           32          217          1,203

  Required Funding Request (TBD)                          -           -             -            -            -           -            -            -            -           -             -            -            -            -

  Professionals: [2]
    Bradley D. Sharp / DSI                                -           -             -            -      220               -            -            -      220               -             -            -      220           660
    Diamond McCarthy                                      -           -             -            -      210               -            -            -      210               -             -            -      210           630
    BRG                                                   -           -             -            -        5               -            -            -       10               -             -            -       40            55
    Stretto                                               -           -             -            -       10               -            -            -       15               -             -            -       20            45
    Goldberg Kohn LTD                                     -           -             -            -       65               -            -            -       65               -             -            -       65           195
    Raymond James [3]                                     -           -             -            -        -               -            -            -        -               -             -            -        -              -
  Total Professionals                                     -           -             -            -      510               -            -            -      520               -             -            -      555          1,585

       Total Disbursements                            ($83)      ($118)        ($72)      ($106)       ($675)       ($60)        ($52)        ($38)       ($985)       $239          ($32)        ($32)      ($772)       ($2,788)

  Cash, Beginning Balance                         $156,375 $156,292 $156,174 $156,101 $155,995 $155,319 $155,259 $155,207 $155,169 $154,185                                      $154,424 $154,392 $154,359              $156,375
    Less: Disbursements                                (83)    (118)     (72)    (106)    (675)     (60)     (52)     (38)    (985)     239                                           (32)     (32)    (772)               (2,788)
  Cash, Ending Balance                            $156,292 $156,174 $156,101 $155,995 $155,319 $155,259 $155,207 $155,169 $154,185 $154,424                                      $154,392 $154,359 $153,587              $153,587



[1] Week 9 assumes buyout of remaining lease and return of deposit to Sublessee. Lease buyout is expected to also result in the release of a $285K cash deposit securing the letter of credit reflected in week 10.
[2] Professionals fees and expenses are presented on a monthly accrual basis.
[3] Success fee to be paid upon sale or refinancing closing(s) and is netted against cash receipts. The total fees to RJA for its services under the IB Engagement are capped at $4 million.




                                                                                                         Page 2                                                                    Exhibit 5, Page 066
                                   Case 2:19-cv-02188-DSF-MRW Document 166 Filed 10/25/19 Page 67 of 71 Page ID
                                                                    #:3507

Direct Lending Investments
13 Week Cash Flow Forecast: FOREIGN ENTITY (DLIFF) - Excluding Receipts
As of October 24, 2019
USD in 000's
                                           Week Ending
                                              1-Nov        8-Nov      15-Nov           22-Nov       29-Nov       6-Dec       13-Dec       20-Dec       27-Dec       3-Jan       10-Jan       17-Jan       24-Jan
                                              Wk 1          Wk 2        Wk 3            Wk 4         Wk 5        Wk 6         Wk 7         Wk 8         Wk 9        Wk 10       Wk 11        Wk 12        Wk 13        Total
Disbursements:
  Payroll                                                -           -             -        -                -           -            -            -            -           -            -            -            -        -
  Building Rent & Expenses                               -           -             -        -                -           -            -            -            -           -            -            -            -        -
  Other Operating (see below)                          107           -             -        -                -           -            -            -            -           -            -            -            -      107
  OCP Services (see below)                               -           1             -        4                -           -            -            -            -           -            -            -            4        8
  Taxes                                                  -           -             -        -                -           -            -            -            -           -            -            -            -        -
    Operating Disbursements                            107           1             -        4                -           -            -            -            -           -            -            -            4      115

  Required Funding Request (TBD)                          -          -             -            -            -           -            -            -            -           -            -            -            -            -

  Professionals: [1]
    Bradley D. Sharp (Cayman JOL)                         -          -             -            -       10               -            -            -       10               -            -            -       10           30
    Chris Johnson (Cayman JOL)                            -          -             -            -       55               -            -            -       55               -            -            -       55          165
    Alston & Bird LLP (Cayman JOL Counsel)                -          -             -            -       50               -            -            -       50               -            -            -       50          150
    Collas Crill (Cayman JOL Counsel)                     -          -             -            -       60               -            -            -       60               -            -            -       60          180
  Total Professionals                                     -          -             -            -      175               -            -            -      175               -            -            -      175          525

       Total Disbursements                           ($107)        ($1)            -       ($4)       ($175)             -            -            -     ($175)             -            -            -    ($179)       ($640)

  Cash, Beginning Balance                            $625        $518           $517     $517         $514         $339        $339         $339         $339         $164        $164         $164         $164         $625
    Less: Disbursements                              (107)         (1)             -       (4)        (175)           -           -            -         (175)           -           -            -         (179)        (640)
  Cash, Ending Balance                               $518        $517           $517     $514         $339         $339        $339         $339         $164         $164        $164         $164         ($15)        ($15)



Other Operating Disbursements
FATCA                                                  $2            -             -            -            -           -            -            -            -           -            -            -            -       $2
Insurance                                             105            -             -            -            -           -            -            -            -           -            -            -            -      105
Total Operating Disbursements                        $107            -             -            -            -           -            -            -            -           -            -            -            -     $107

OCP Services
Opus Fund Services                                        -         $1             -        -                -           -            -            -            -           -            -            -        -               $1
Millennium Trust Company                                  -          -             -        4                -           -            -            -            -           -            -            -        4                8
Total OCP Services                                        -         $1             -       $4                -           -            -            -            -           -            -            -       $4               $8

[1] Professionals fees and expenses are presented on a monthly accrual basis.




                                                                                                        Page 3                                                                   Exhibit 5, Page 067
                                   Case 2:19-cv-02188-DSF-MRW Document 166 Filed 10/25/19 Page 68 of 71 Page ID
                                                                    #:3508

Direct Lending Investments
13 Week Cash Flow Forecast: Other Operating Disbursements - Consolidated
As of October 24, 2019
                                               1-Nov     8-Nov      15-Nov   22-Nov   29-Nov    6-Dec       13-Dec    20-Dec   27-Dec    3-Jan       10-Jan   17-Jan   24-Jan
                                                Wk 1      Wk 2       Wk 3     Wk 4     Wk 5     Wk 6         Wk 7      Wk 8     Wk 9     Wk 10       Wk 11    Wk 12    Wk 13         Total
GP
  General & Administrative
     Smarsh                                     $1,200         -         -        -    $1,200           -         -        -    $1,200           -        -        -            -     $3,600
  IT Services & Software
     Adobe                                           -         -       400       -          -         -        400        -          -         -         -      400             -      1,200
     Advanced Networks Solutions                     -     6,500    10,000       -          -     6,500          -        -          -     6,500         -        -             -     29,500
     Amazon Web Services                             -     1,150         -       -          -     1,150          -        -          -     1,150         -        -             -      3,450
     Atlassian                                       -         -        15       -          -         -         15        -          -         -         -       15             -         45
     BizFilings                                      -         -         -     500          -         -          -      500          -         -         -      500             -      1,500
     Broadvoice                                      -     1,200         -       -          -       600          -        -          -         -       600        -             -      2,400
     Dropbox                                        60         -         -       -          -        60          -        -          -        60         -        -             -        180
     Office1                                         -         -       500       -          -         -          -        -          -         -         -        -             -        500
     Send2fax.com                                    -        10         -       -          -         -         10        -          -         -        10        -             -         30
     Spectrum Business                               -     1,000         -       -          -         -          -        -          -         -         -        -             -      1,000
     TurboBridge                                     -         -        75       -          -         -         75        -          -         -         -       75             -        225
  Other Operating Expenses
     Intralinks                                 17,500         -         -       -          -         -          -        -          -         -         -        -             -     17,500
     CS Disco Inc                                1,200         -         -       -      1,200         -          -        -          -         -         -        -             -      2,400
                                                19,960     9,860    10,990     500      2,400     8,310        500      500      1,200     7,710       610      990             -     63,530
Fund
  Collection Expenses
      Thompson Reuters                           3,000         -         -        -     3,000           -         -        -     3,000           -        -        -     3,000        12,000
      Experian                                   1,000         -         -        -         -           -         -        -         -           -        -        -         -         1,000
      Protective Advances                            -         -    15,000        -         -           -    10,000        -         -           -        -        -         -        25,000
  General & Administrative
      FATCA                                     2,000          -         -        -         -           -         -        -         -           -        -        -            -      2,000
      Insurance                               105,000          -         -        -         -           -         -        -         -           -        -        -            -    105,000
      Title Reports                                 -          -         -        -         -           -         -        -         -           -        -        -            -          -
  IT Services & Software
      Box.Net                                       45         -         -        -         -       45            -        -         -       45           -        -            -       135
  Other Operating Expenses
      Jerome Alona                                750          -       750        -       750        -          750        -       750        -         750        -       750         5,250
      Enoch Kim                                 5,000          -     5,000        -     5,000        -        5,000        -     5,000        -       5,000        -     5,000        35,000
      Elizabeth Byrnes                            500          -       500        -       500        -          500        -         -        -           -        -         -         2,000
      Lien Solutions                              300          -       300        -       300        -          300        -       300        -         300        -       300         2,100
      First Associates                              -          -     2,500        -         -        -        2,500        -         -        -           -    2,500         -         7,500
      Newmark Knight Frank                          -     54,416         -        -         -        -            -        -         -        -           -        -         -        54,416
Total Professionals                           117,595     54,416    24,050        -     9,550       45       19,050        -     9,050       45       6,050    2,500     9,050       251,401


Other                                            3,000     3,000     3,000    3,000     3,000     3,000       3,000    3,000     3,000     3,000      3,000    3,000     3,000        39,000

     Total Other Operating Disbursements     $140,555    $67,276   $38,040   $3,500   $14,950   $11,355     $22,550   $3,500   $13,250   $10,755     $9,660   $6,490   $12,050      $353,931




                                                                                                 Page 4                                                                Exhibit 5, Page 068
                                             Case 2:19-cv-02188-DSF-MRW Document 166 Filed 10/25/19 Page 69 of 71 Page ID
                                                                              #:3509

Direct Lending Investments
13 Week Cash Flow Forecast: Ordinary Course Professionals - Consolidated
As of October 24, 2019
USD in 000's

                                                                          Requested/
                                                                           Approved        Payment    1-Nov 8-Nov 15-Nov 22-Nov 29-Nov 6-Dec 13-Dec 20-Dec 27-Dec 3-Jan 10-Jan 17-Jan 24-Jan
                    Professional                         Description        Amount        Frequency   Wk 1 Wk 2 Wk 3 Wk 4 Wk 5 Wk 6 Wk 7 Wk 8 Wk 9 Wk 10 Wk 11 Wk 12 Wk 13 Total
Fund
  Opus Fund Services [1]                         Fund Administration         $20,000      Monthly        -   $20      -      -      -    -      -     -      -    -      -     -      -    $20

  Millennium Trust Company                       Fund Custody                $71,250      Quarterly      -      -     -    71       -    -      -     -      -    -      -     -     71    143

  Elite Discovery                                Documents Management            NA       Monthly        -      -     -      -     30    -      -     -     70    -      -     -     30    130

  Consumer Loan Counsel (TBD)                    Legal - Consumer Loans      $10,000      Monthly        -      -     -      -     10    -      -     -     10    -      -     -     10     30

  Reserve Capital Group, LLC                     Legal - Recovery            $10,000      Monthly        -      -     -      -     10    -      -     -     10    -      -     -     10     30

  Saul Ewing Arnstein & Lehr LLP                 Legal - Recovery            $10,000      Monthly        -      -     -      -     10    -      -     -     10    -      -     -     10     30

  Parker, Simon & Kokolis, LLC         [2]
                                                 Legal - Collections        $100,000      Monthly        -      -     -      -     25    -      -     -     25    -      -     -     25     75

  BARR Credit Services, Inc.     [2]
                                                 Legal - Collections        $100,000      Monthly        -      -     -      -     25    -      -     -     25    -      -     -     25     75

  Eandi Law Group APC      [2]
                                                 Legal - Collections          $3,000      Monthly        -      -     -      -      1    -      -     -      1    -      -     -      1      3
                                                                                                         -    20      -    71     111    -      -     -    151    -      -     -    182    536
GP
  Lucas, Horsfall, Murphy & Pindroh, LLP         Accounting                   $1,000      Monthly        1      -     -      -      1    -      -     -      1    -      -     -      -      3
  PKC Kuebler, APC                               Accounting                   $1,000      Monthly        1      -     -      -      1    -      -     -      1    -      -     -      -      3
  Constangy, Brooks, Smith & Prophete, LLP       Legal - Employment           $5,000      Monthly        2      -     -      -      2    -      -     -      2    -      -     -      -      6
                                                                                                         4      -     -      -      4    -      -     -      4    -      -     -      -     12

                                                                                                        $4   $20      -   $71    $115    -      -     -   $155    -      -     -   $182   $548

  [1] Opus services terminated on September 26, 2019.
  [2] Budgeted amounts include out-of-pocket expenses and contingency collections fees.




                                                                                                       Page 5                                                Exhibit 5, Page 069
Case 2:19-cv-02188-DSF-MRW Document 166 Filed 10/25/19 Page 70 of 71 Page ID
                                 #:3510


 1                                   PROOF OF SERVICE
 2                I hereby declare under penalty of perjury pursuant to the laws of the
 3 state of California that I am a citizen of the United States, over the age of eighteen
 4 years and not a party to the within-entitled action. My business address is 150
 5 California Street, Suite 2200, San Francisco, CA 94111. On October 25, 2019, I
 6 served a copy of the within document(s):
 7
          [CORRECTED] THIRD STATUS REPORT OF PERMANENT
 8         RECEIVER BRADLEY D. SHARP [June 25, 2019 through October 18,
 9         2019]
           X     SERVED BY UNITED STATES MAIL: On October 25, 2019, I
10               served the following persons and/or entities at the last known addresses
11               by placing a true and correct copy thereof in a sealed envelope in the
                 United States mail, first class, postage prepaid, and addressed as
12               follows.
13                 Nicolas Morgan                        Matthew Dors, Esq.
                   Paul Hastings LLP                     Rocco Cecere, Esq.
14                 515 South Flower Street, 25th Floor   Rupert Stanning, Esq.
15                 Los Angeles, CA 90071                 Collas Crill
                                                         Floor 2
16                                                       Willow House
                                                         Cricket Square
17                                                       P.O. Box 709
                                                         Grand Cayman, KY1-1107, Cayman
18
                                                         Islands
19                 Christopher D. Johnson, Managing
                   Director
20                 Chris Johnson Associates, Ltd.
                   P.O. Box 2499
21                 Elizabethan Square
                   Shedden Road, Georgetown
22
                   Grand Cayman, KY1-1104, Cayman
23                 Islands

24         X      SERVED VIA ELECTRONIC TRANSMISSION/EMAIL: On
25                October 25, 2019, I served the following persons and/or entities at the
                  by transmitting via electronic mail the document(s) listed above to the
26                addresses set forth below:
27                Nicolas Morgan, nicolasmorgan@paulhastings.com
28                Matthew Dors, Esq., matthew.dors@collascrill.com
                                           70
                                                         CORRECTED THIRD STATUS REPORT
Case 2:19-cv-02188-DSF-MRW Document 166 Filed 10/25/19 Page 71 of 71 Page ID
                                 #:3511


 1                 Rocco Cecere, Esq., rocco.cecere@collascrill.com
 2                 Rupert Stanning, Esq., rupert.stanning@collascrill.com
 3                 Christopher D. Johnson, cdj@cjacayman.com
 4
 5        X        TO BE SERVED BY THE COURT VIA NOTICE OF
                   ELECTRONIC FILING (NEF): On October 25, 2019, Pursuant to
 6                 L.R. 5-3.2.1, the document listed above will be served by the court via
 7                 NEF and hyperlink to the document which effects electronic service on
                   counsel who are registered with the CM/ECF system.
 8
           I am readily familiar with the firm's practice of collection and processing
 9
     correspondence for mailing. Under that practice it would be deposited with the U.S.
10
     Postal Service on that same day with postage thereon fully prepaid in the ordinary
11
     course of business. I am aware that on motion of the party served, service is
12
     presumed invalid if postal cancellation date or postage meter date is more than one
13
     day after date of deposit for mailing in affidavit.
14
           I declare under penalty of perjury under the laws of the state of California that
15
     the above is true and correct. Executed on October 25, 2019, at San Francisco,
16
     California.
17
18         I declare under penalty of perjury under the laws of the State of California that
19 the above is true and correct.
20
21         Executed on October 25, 2019 at San Francisco, California.
22
23                                             /s/ Erika R. Shannon
                                              Erika R. Shannon
24
25
26
27
28
                                            71

                                                           CORRECTED THIRD STATUS REPORT
